Back to Form 8-K [form8-k111513.htm]
Exhibit 10.1


--------------------------------------------------------------------------------

EXECUTION COPY
[exhibit1012013credita_image1.gif]
CREDIT AGREEMENT
dated as of
November 14, 2013
among
WELLCARE HEALTH PLANS, INC.
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
and
SUNTRUST BANK and GOLDMAN SACHS BANK USA
as Co-Syndication Agents
 
 
 

J.P. MORGAN SECURITIES LLC,
SUNTRUST ROBINSON HUMPHREY, INC. and
GOLDMAN SACHS BANK USA
as Joint Bookrunners and Joint Lead Arrangers

--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page


ARTICLE I
Definitions
SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Classification of Loans and Borrowings
26


SECTION 1.03.
Terms Generally
26


SECTION 1.04.
Accounting Terms; GAAP
26


SECTION 1.05.
Pro Forma and other Calculations
27


 
 
 
ARTICLE II
The Credits
SECTION 2.01.
Commitments
27


SECTION 2.02.
Loans and Borrowings
27


SECTION 2.03.
Requests for Borrowings
28


SECTION 2.04.
Intentionally Omitted
29


SECTION 2.05.
Swingline Loans
29


SECTION 2.06.
Letters of Credit
30


SECTION 2.07.
Funding of Borrowings
33


SECTION 2.08.
Interest Elections
34


SECTION 2.09.
Termination and Reduction of Commitments
35


SECTION 2.10.
Repayment of Loans; Evidence of Debt
35


SECTION 2.11.
Prepayment of Loans
36


SECTION 2.12.
Fees
36


SECTION 2.13.
Interest
37


SECTION 2.14.
Alternate Rate of Interest
38


SECTION 2.15.
Increased Costs
38


SECTION 2.16.
Break Funding Payments
40


SECTION 2.17.
Taxes
40


SECTION 2.18.
Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs
42


SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
43


SECTION 2.20.
Defaulting Lenders
44


SECTION 2.21.
Expansion Option
45


 
 
 
ARTICLE III
Representations and Warranties
SECTION 3.01.
Organization; Powers
47


SECTION 3.02.
Authorization
47


SECTION 3.03.
Enforceability
47


SECTION 3.04.
Governmental Approvals
48


SECTION 3.05.
Financial Condition
48


SECTION 3.06.
No Material Adverse Change
48


SECTION 3.07.
Title to Properties; Possession Under Leases
48




- i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page

SECTION 3.08.
Subsidiaries
48


SECTION 3.09.
Litigation; Compliance with Laws
48


SECTION 3.10.
Agreements
49


SECTION 3.11.
Federal Reserve Regulations
49


SECTION 3.12.
Investment Company Act
49


SECTION 3.13.
Tax Returns
49


SECTION 3.14.
No Material Misstatements
49


SECTION 3.15.
Employee Benefit Plans
50


SECTION 3.16.
Environmental Matters
50


SECTION 3.17.
Insurance
50


SECTION 3.18.
Labor Matters
50


SECTION 3.19.
Solvency
51


SECTION 3.20.
Licensing and Accreditation
51


SECTION 3.21.
Medicare and Medicaid Notices and Filings Related to Business
51


SECTION 3.22.
Sanctions Laws and Regulations
52


 
 
 
ARTICLE IV
Conditions
SECTION 4.01.
Effective Date
52


SECTION 4.02.
Each Credit Event
53


 
 
 
ARTICLE V
Affirmative Covenants
SECTION 5.01.
Existence; Businesses and Properties
54


SECTION 5.02.
Insurance
54


SECTION 5.03.
Obligations and Taxes
54


SECTION 5.04.
Financial Statements, Reports, etc.
55


SECTION 5.05.
Litigation and Other Notices
56


SECTION 5.06.
Maintaining Records; Access to Properties and Inspections
57


SECTION 5.07.
Use of Proceeds
57


SECTION 5.08.
Compliance with Laws
57


SECTION 5.09.
Designation of Obligations
58


 
 
 
ARTICLE VI
Negative Covenants
SECTION 6.01.
Indebtedness
59


SECTION 6.02.
Liens
63


SECTION 6.03.
Sale and Lease-Back Transactions
66


SECTION 6.04.
Investments, Loans, Advances and Guarantees
66


SECTION 6.05.
Interests of any Parent Entity; Mergers, Consolidations, Sales of Assets and
Acquisitions
69


SECTION 6.06.
Restricted Payments; Restrictive Agreements
70


SECTION 6.07.
Transactions with Affiliates
71


SECTION 6.08.
Business of the Borrower and Subsidiaries; Ownership of Subsidiaries; Preferred
Equity Interests
72


SECTION 6.09.
Other Indebtedness and Agreements
72


SECTION 6.10.
Capital Expenditures
72




- ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page

SECTION 6.11.
Statutory Net Worth Ratio
72


SECTION 6.12.
Cash Flow Leverage Ratio
73


SECTION 6.13.
Fixed Charge Coverage Ratio
73


SECTION 6.14.
Fiscal Year
73


SECTION 6.15.
Swap Agreements
73


SECTION 6.16.
Sanctions Laws and Regulations
73


 
 
 
ARTICLE VII
Events of Default
SECTION 7.01.
Events of Default
73


SECTION 7.02.
Remedies upon the occurrence of any Event of Default
75


 
 
 
ARTICLE VIII
The Administrative Agent
 
 
 
ARTICLE IX
Miscellaneous
SECTION 9.01.
Notices
78


SECTION 9.02.
Waivers; Amendments
79


SECTION 9.03.
Expenses; Indemnity; Damage Waiver
81


SECTION 9.04.
Successors and Assigns
82


SECTION 9.05.
Survival
86


SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution
86


SECTION 9.07.
Severability
86


SECTION 9.08.
Right of Setoff
86


SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
87


SECTION 9.10.
WAIVER OF JURY TRIAL
87


SECTION 9.11.
Headings
87


SECTION 9.12.
Confidentiality
88


SECTION 9.13.
USA PATRIOT Act
88


SECTION 9.14.
No Advisory or Fiduciary Responsibility
88


SECTION 9.15.
Interest Rate Limitation
89


SECTION 9.16.
Termination of Commitments under Existing Credit Agreement
89










- iii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)

SCHEDULES:
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 2.01
 
--
Commitments
 
 
Schedule 3.06
 
--
MAE Excepted Matters
 
Schedule 3.08
 
--
Subsidiaries
 
 
Schedule 3.09
 
--
Disclosed Matters
 
 
Schedule 3.16
 
--
Environmental Matters
 
Schedule 3.17
 
--
Insurance
 
 
 
Schedule 4.01(f)
 
--
Surviving Credit Facilities
 
Schedule 6.01
 
--
Existing Indebtedness
 
Schedule 6.02
 
--
Existing Liens
 
 
Schedule 6.04
 
--
Existing and Designated Investments
Schedule 6.07
 
--
Transactions with Affiliates
 
 
 
 
 
 
 
 
EXHIBITS:
 
 
 
 
 
 
 
 
 
 
 
 
 
Exhibit A
 
--
Form of Assignment and Assumption
Exhibit B-1
 
--
Form of Borrowing Request
 
Exhibit B-2
 
--
Form of Interest Election Request
Exhibit C
 
--
List of Closing Documents
 
Exhibit D
 
--
Form of Increasing Lender Supplement
Exhibit E
 
--
Form of Augmenting Lender Supplement




- iv-

--------------------------------------------------------------------------------




CREDIT AGREEMENT (this “Agreement”) dated as of November 14, 2013 among WELLCARE
HEALTH PLANS, INC., the LENDERS from time to time party hereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent, and SUNTRUST BANK and GOLDMAN SACHS BANK
USA, as Co-Syndication Agents.
The parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Party” has the meaning assigned to such term in Section 9.01(d).
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$300,000,000.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.




--------------------------------------------------------------------------------




“Anti-Kickback Statute” means the Antikickback Statute as set forth in
Section 1320a-7b of Title 42 of the United States Code, as amended, and any
statute succeeding thereto.
“Applicable Percentage” means, with respect to any Lender, the percentage equal
to a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the Aggregate Commitment (if the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments);
provided that in the case of Section 2.20 when a Defaulting Lender shall exist,
any such Defaulting Lender’s Commitment shall be disregarded in the calculation.
“Applicable Rate” means, for any day, with respect to any Eurodollar Loan, any
ABR Loan or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may be,
based upon the Cash Flow Leverage Ratio applicable on such date:
 
Cash Flow
Leverage Ratio
Eurodollar
Spread
ABR
Spread
Commitment Fee
Rate
Category 1:
< 1.00 to 1.00
1.50%
0.50%
0.25%
Category 2:
≥ 1.00 to 1.00 but
< 1.50 to 1.00
1.75%
0.75%
0.30%
Category 3:
≥ 1.50 to 1.00 but
< 2.00 to 1.00
2.00%
1.00%
0.35%
Category 4:
≥ 2.00 to 1.00
2.25%
1.25%
0.375%



For purposes of the foregoing,
(i)    if at any time the Borrower fails to deliver the quarterly or annual
financial statements or certificates on or before the date such financial
statements or certificates are due pursuant to Section 5.04, Category 4 shall be
deemed applicable for the period commencing three (3) Business Days after the
required date of delivery and ending on the date which is three (3) Business
Days after such financial statements or certificates are actually delivered,
after which the Category shall be determined in accordance with the table above
as applicable;
(ii)    adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable financial statements and certificates (it being understood and agreed
that each change in Category shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change); and
(iii)    notwithstanding the foregoing, from and after the Effective Date,
Category 2 shall be deemed to be applicable until the Administrative Agent’s
receipt of the applicable financial statements for the Borrower’s first full
fiscal quarter ending after the Effective Date and adjustments to the Category
then in effect shall thereafter be effected in accordance with the preceding
paragraphs.
“Approved Bank” has the meaning assigned to such term in the definition of “Cash
Equivalents”.
“Approved Fund” has the meaning assigned to such term in Section 9.04.

2

--------------------------------------------------------------------------------




“Asset Sale” means the sale, transfer or other disposition (by way of merger,
casualty, condemnation or otherwise) by the Borrower or any of the Subsidiaries
to any person other than the Borrower or any Subsidiary of (a) any Equity
Interests of any of the Subsidiaries (other than directors’ qualifying shares)
or (b) any other assets (other than cash or Permitted Investments) of the
Borrower or any of its Subsidiaries; provided, however, “Asset Sale” shall not
include (i) sales, assignments, transfers, leases or other dispositions of
inventory (or other assets), damaged, obsolete or worn out assets, scrap and
Permitted Investments, in each case disposed of in the ordinary course of
business, (ii) sales, assignments, transfers, leases or other dispositions in
the ordinary course of goods, services or information, (iii) dispositions of any
kind between or among Subsidiaries or (iv) Excluded Asset Sales; provided
further, that each of (1) any asset sale or series of related asset sales
described in clause (b) above having a value at the time of such sale not in
excess of $60,000,000 and (2) issuances by the Borrower of its Equity Interests
shall be deemed not to be an “Asset Sale” for purposes of this Agreement. For
the avoidance of doubt, neither (i) the grant of a Lien on, or the pledge of a
security interest in, any asset or (ii) the entry into any reinsurance
agreements by the Borrower or any of its Subsidiaries in the ordinary course of
business, shall constitute an Asset Sale.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Augmenting Lender” has the meaning assigned to such term in Section 2.21.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time; it being understood and agreed that any Lender’s
Swingline Exposure shall not be deemed to be a component of the Revolving Credit
Exposure for purposes of calculating the commitment fee under Section 2.12(a).
“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards and
(c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).
“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity

3

--------------------------------------------------------------------------------




from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means WellCare Health Plans, Inc., a Delaware corporation.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit B‑1 or any
other form approved by the Administrative Agent.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.
“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its consolidated Subsidiaries that are (or should be) set forth in
a consolidated statement of cash flows of the Borrower for such period prepared
in accordance with GAAP and (b) Capital Lease Obligations or Synthetic Lease
Obligations incurred by the Borrower and its consolidated Subsidiaries during
such period, but excluding in each case (i) any such expenditure made to
restore, replace or rebuild property to substantially the same condition of such
property immediately prior to any damage, loss, destruction or condemnation of
such property, to the extent such expenditure is made with insurance proceeds,
condemnation awards or damage recovery proceeds relating to any such damage,
loss, destruction or condemnation or with the proceeds of Asset Sales or
Excluded Asset Sales and (ii) any capital expenditure to the extent such capital
expenditure was made with the proceeds of Asset Sales or Excluded Asset Sales or
in exchange for property in the same or better condition as such new property.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are or would be required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP (determined using
GAAP as in effect on the date hereof), and the amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP (determined
using GAAP as in effect on the date hereof).
“Cash Equivalents” means any of the following:
(i)    securities issued or directly and fully guaranteed or insured by the
United States or any agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof) having
maturities of not more than 24 months from the date of acquisition;
(ii)    time deposits, eurodollar time deposits, certificates of deposit and
money market deposits, in each case, with maturities not exceeding one year from
the date of acquisition thereof,

4

--------------------------------------------------------------------------------




and overnight bank deposits, in each case, with (x) any Lender, (y) any bank
organized under the laws of the United States (or any state thereof or the
District of Columbia) and having capital and surplus in excess of $250,000,000
or (z) any bank (or the parent company of such bank) of recognized standing
organized under the laws of the United States (or any state thereof or the
District of Columbia) and whose short-term commercial paper rating from S&P is
at least A-1, A-2 or the equivalent thereof or from Moody’s is at least P-1, P-2
or the equivalent thereof (any such bank, an “Approved Bank”);
(iii)    commercial paper issued by any Lender or Approved Bank or by the parent
company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long-term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing not
more than one year after the date of acquisition;
(iv)     repurchase agreements entered into with any Lender or Approved Bank
having a term of not more than 30 days and covering securities described in
clauses (i) and (ii) above;
(v)    readily marketable direct obligations issued by any state of the United
States or any political subdivision thereof having one of the two highest rating
categories obtainable from either Moody’s or S&P (or reasonably equivalent
ratings of another internationally recognized ratings agency) with maturities of
24 months or less from the date of acquisition;
(vi)    Indebtedness issued by Persons with a rating of A or higher from S&P or
A-2 or higher from Moody’s (or reasonably equivalent ratings of another
internationally recognized ratings agency) in each case with maturities not
exceeding 24 months from the date of acquisition;
(vii)    investments in money market funds substantially all the assets of which
are comprised of securities of the types described in clauses (i) through (vi)
above; and
(vii)    investments in money market funds access to which is provided as part
of “sweep” accounts maintained with a Lender or Approved Bank.
“Cash Collateralize” means the pledge, deposit or delivery by the Borrower or
any of its Subsidiaries of cash or other investments described in clauses (b),
(g) or (e) of the definition of Permitted Investments to the issuer of letters
of credit, or counterparty in respect of Swap Agreements, as collateral for the
obligations of the Borrower or any of its Subsidiaries thereunder or as
otherwise required by Section 2.20.
“Cash Flow Leverage Ratio” means, on any date, the ratio of Total Debt on such
date to Consolidated EBITDA for the period of four consecutive fiscal quarters
most recently ended on or prior to such date for which financial statements of
the Borrower have been delivered in accordance with Section 5.04 (or, prior to
the delivery of such financial statements, based on the financial statements of
the Borrower as of September 30, 2013).
“CHAMPUS” means the United States Department of Defense Civilian Health and
Medical Program of the Uniformed Services, or any successor thereto, including
TRICARE.

5

--------------------------------------------------------------------------------




A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of
1934) shall beneficially own or control Equity Interests in the Borrower
representing more than 25% of either the aggregate ordinary voting power or the
aggregate equity value represented by the issued and outstanding Equity
Interests in the Borrower; or (b) during any period of 12 consecutive months, a
majority of the members of the board of directors of the Borrower ceases to be
composed of individuals (i) who were members of that board of directors on the
first day of such period, (ii) whose election or nomination to that board of
directors was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board of directors or (iii) whose election or nomination to that board of
directors was approved by individuals referred to in clauses (i) or (ii) above
constituting at the time of such election or nomination at least a majority of
that board of directors (excluding, in the case of both clause (ii) and (iii),
any individual whose initial nomination for, or assumption of office as, a
member of that board of directors occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors).
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
“CHM” means Comprehensive Health Management, Inc., a Florida corporation.
“CHM Management Agreements” means the Management Agreements between CHM and
certain HMO Subsidiaries, as approved by the applicable Governmental
Authorities, as the same may be amended, supplemented or otherwise modified from
time to time.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“CMS” means the Centers for Medicare & Medicaid Services.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.21 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s

6

--------------------------------------------------------------------------------




Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
other documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.
“Communications” has the meaning assigned to such term in Section 9.01(d).
“Company Action Level” means the Company Action Level risk-based capital
threshold, as defined by NAIC, or in any state that has not adopted the NAIC
definition, as defined by the appropriate state Governmental Authority, the HMO
Model Act or comparable act applicable to a HMO Subsidiary.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) provision for taxes or assessments based on income, profits or
insurance premiums, plus franchise or similar taxes, (iii) all amounts
attributable to depreciation, depletion, amortization or write-downs of goodwill
for such period and (iv) any non-cash charges or expenses for such period
(provided, that any cash payment made with respect to any non-cash charge in a
prior period shall be subtracted in computing Consolidated EBITDA during the
period in which such cash payment is made), (v) any extraordinary, non-recurring
or unusual items for such period (provided, that, to the extent previously added
back to Consolidated EBITDA for purposes of this Agreement, any cash payment
made during such period in respect of any extraordinary, non-recurring or
unusual item in a prior period shall be subtracted in computing Consolidated
EBITDA during the period in which such cash payment is made, (vi) costs, fees
and expenses of legal counsel and other advisors, and the amount of any
settlement, paid during such period in connection with (1) the Investigation and
(2) other civil litigation matters relating to the subject matter of the
Investigation, plus (b) any non-capitalized fees or expenses incurred in
connection with any Swap Agreement, plus (c) any fees, expenses or charges
related to any sale or other disposition of any Equity Interests of the Borrower
or any other Subsidiary, Permitted Investment, Swap Obligation, acquisition,
disposition, recapitalization or the incurrence of Indebtedness permitted to be
incurred by this Agreement (including a refinancing thereof) (whether or not
successful), including such fees, expenses and charges relating to the execution
and delivery of this Agreement and the Loan Documents, plus (d) accretion of
settlement discount, plus (e) the amount of any restructuring charge,
integration costs or other business optimization expenses or reserve, including
any one-time costs incurred in connection with acquisitions after the date of
this Agreement (i) calculated on a basis that is consistent with Regulation S-X
under the Securities Act of 1933 and (ii) in an aggregate amount during any such
period not to exceed the greater of (x) $45,000,000 and (y) 15.0% of
Consolidated EBITDA for such period (calculated without giving effect to this
clause (e)), plus (f) non-recurring severance payments to management and net
income attributable to non-controlling interests in non-Wholly-Owned
Subsidiaries to the extent such net income is received by the Borrower in cash,
plus (g) any non-cash impairment charge or asset write-off pursuant to
Accounting Standards Codification 360 and Accounting Standards Codification 350
or any successor pronouncement; minus (h) to the extent included in determining
such Consolidated Net Income, any non-cash gains and all non-cash items of
income, for such period, all determined on a consolidated basis in accordance
with GAAP (provided that, to the extent previously subtracted from Consolidated
EBITDA for the purposes of this Agreement, any cash payment received during such
period in respect of any non-cash gains or non-cash items of income in a prior
period shall be added in computing Consolidated EBITDA during the period in
which such cash payment is received).
“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of (a) consolidated interest expense of the Borrower and the
Subsidiaries for such period (including amortization

7

--------------------------------------------------------------------------------




of original issue discount and bond premium, the interest component of Capital
Lease Obligations and Synthetic Lease Obligations and net payments and receipts
(if any) pursuant to interest rate Swap Obligations) and excluding amortization
of deferred financing fees, debt issuance costs, commissions, fees and expenses
and expensing of any financing fees); plus (b) consolidated capitalized interest
of the Borrower and the Subsidiaries for such period, whether paid or accrued;
minus (c) interest income for such period; minus any amortization of deferred
charges resulting from the application of Accounting Principles Board Opinion
No. APB 14-1—Accounting for Convertible Debt Instruments that may be settled in
cash upon conversion (including partial cash settlement). For purposes of this
definition, (x) interest on a Capital Lease Obligation shall be deemed to accrue
at an interest rate reasonably determined by the Borrower to be the rate of
interest implicit in such Capital Lease Obligation in accordance with GAAP, and
(y) interest expense shall be determined after giving effect to any net payments
made or received by the Borrower or any Subsidiary with respect to interest rate
Swap Agreements.
“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded without
duplication (a) the income of any Subsidiary to the extent that the declaration
or payment of dividends or similar distributions by the Subsidiary of that
income is not at the time permitted by operation of the terms of its
organizational documents or any agreement (other than an agreement with a
Governmental Authority) to which such Subsidiary is a party, except if any cash
is actually distributed (b) subject to Section 1.05, the income or loss of any
person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrower or any Subsidiary or the date that such person’s
assets are acquired by the Borrower or any Subsidiary, (c) the income of any
person (other than the Borrower) in which any other person (other than the
Borrower or any of its Subsidiaries or any director holding qualifying shares in
accordance with applicable law) has a joint interest, except to the extent of
the amount of dividends or other distributions actually paid to the Borrower or
such Subsidiary by such person during such period, (d) any after tax gains
attributable to sales of assets out of the ordinary course of business, (e) any
after tax losses attributable to sales of assets out of the ordinary course of
business, (f) the cumulative effect of a change in accounting principles, (g)
any amortization of deferred charges resulting from the application of
Accounting Principles Board Opinion No. APB 14-1 – Accounting for Convertible
Debt Instruments that may be settled in cash upon conversion (including partial
cash settlement), (h) the net after-tax effect of non-cash extraordinary,
non-recurring and unusual gains, losses, charges and expenses, (i) the amount of
any restructuring charge, integration costs or other business optimization
expenses or reserve, including any one-time costs incurred in connection with
acquisitions after the date of this Agreement (i) calculated on a basis that is
consistent with Regulation S-X under the Securities Act of 1933 and (ii) in an
aggregate amount during any such period not to exceed the greater of (x)
$45,000,000 and (y) 15.0% of Consolidated EBITDA for such period (calculated
without giving effect to this clause (h)), (j) any non-recurring fees, expenses
or charges related to any sale or other disposition of any Equity Interests of
the Borrower or any other Subsidiary, Permitted Investment, Swap Obligation,
acquisition, disposition, recapitalization or the incurrence of Indebtedness
permitted to be incurred by this Agreement (including a refinancing thereof)
(whether or not successful), including such fees, expenses and charges relating
to the execution and delivery of this Agreement and the Loan Documents, and (k)
any non-cash impairment charge or asset write-off pursuant to Accounting
Standards Codification 360 and Accounting Standards Codification 350 or any
successor pronouncement excluded.
“Consolidated Total Assets” means, as any date of determination, the total
assets of the Borrower and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis as of the last day of the most recent fiscal quarter
preceding such date of determination for which financial statements of the
Borrower have been delivered in accordance with Section 5.04 (or, prior to the
delivery of such financial statements, based on the financial statements of the
Borrower as of September 30, 2013).

8

--------------------------------------------------------------------------------




“Contract Provider” means any Person or any employee, agent or subcontractor of
such Person who provides professional health care services under or pursuant to
any contract with the Borrower or any of its Subsidiaries.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Co-Syndication Agent” means each of SunTrust Bank and Goldman Sachs Bank USA in
its capacity as a co-syndication agent for the credit facility evidenced by this
Agreement.
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event that is continuing.
“Designated HMO Subsidiary” means a Subsidiary of the Borrower designated or
intended to be an HMO subject to obtaining the required licenses and
certificates of authority necessary to operate as an HMO; provided that such
Subsidiary is pursuing obtaining such required licenses and certificates of
authority in a commercially reasonable manner in good faith.
“Designated Insurance Subsidiary” means a Subsidiary of the Borrower designated
or intended to be doing business (or required to qualify or to be licensed)
under the Insurance Regulations subject to obtaining the required licenses and
certificates of authority necessary to operate as a Person doing business (or
required to qualify or to be licensed) under the Insurance Regulations;
provided that such Subsidiary is pursuing obtaining such required licenses and
certificates of authority in a commercially reasonable manner in good faith.
“Dollars” or “$” refers to lawful money of the United States of America.

9

--------------------------------------------------------------------------------




“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e‑mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and the Issuing Bank and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.
“Environmental Laws” means all applicable and legally binding laws, regulations,
rules, ordinances, codes, decrees, judgments, directives, orders, and binding
agreements promulgated or entered into by any Governmental Authority, relating
in any way to the environment, preservation or reclamation of natural resources,
human health and safety or the presence, management, Release of, or exposure to
Hazardous Materials.
“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan or the withdrawal
or partial withdrawal of the Borrower or any of its ERISA Affiliates from any
Plan or Multiemployer Plan; (e) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the adoption of any amendment

10

--------------------------------------------------------------------------------




to a Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA; (g) the receipt by the
Borrower or any of its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (h) the occurrence of a
“prohibited transaction” with respect to which the Borrower or any of the
Subsidiaries is a “disqualified person” (within the meaning of Section 4975 of
the Code) or with respect to which the Borrower or any such Subsidiary could
otherwise be liable; or (i) any other event or condition with respect to a Plan
or Multiemployer Plan that could result in liability of the Borrower or any
Subsidiary.
“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excluded Asset Sale” means with respect to the Borrower and its Subsidiaries:
(a)    any liquidation or sale of Permitted Investments;
(b)    any sale, lease, transfer, assignment or other disposition of assets
(other than in connection with any casualty or condemnation) to any Person;
provided, that the aggregate fair market value of all property disposed of
pursuant to this clause (b) does not exceed $5,000,000 in the aggregate;
(c)    any disposition of obsolete, worn-out or surplus tangible assets or
assets that are no longer useful in the business in the ordinary course of
business and in a commercially reasonable manner;
(d)    any lease, as lessor or sublessor, or license, as licensor or
sublicensor, of real or personal property in the ordinary course of business and
consistent with past practices;
(e)    any sale, lease, transfer or exchange of any property or asset of the
Borrower or any of its Subsidiaries in exchange for any other property or asset
with a fair market value equal to or greater than such property or asset;
(f)    the settlement or write-off of accounts receivable in the ordinary course
of business;
(g)    transfers, assignments, and other dispositions constituting Liens
permitted by Section 6.02 or Restricted Payments permitted by Section 6.06;
(h)    any merger, amalgamation, consolidation, transfer or conveyance permitted
by Section 6.05(a);
(i)    any surrender or wavier of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind;
(j)    the lease, sublease or license or sublicense in the ordinary course of
business of real or personal property, including patents, trademarks and other
intellectual property rights that do not materially interfere with the business
of the Borrower or any Subsidiary; or
(k)    the unwinding of any Swap Obligations.

11

--------------------------------------------------------------------------------




“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income (however denominated) (i) by
the United States of America, or by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located or (ii) that are Other Connection
Taxes, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) any tax imposed by FATCA, (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender resulting from any law in effect on the date such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a), (e) any Tax that is attributable to a Lender’s
failure to comply with Section 2.17(e) and (f) any backup withholding tax
imposed by the United States of America.
“Exclusion Event” means any exclusion by the entity overseeing such program of
the Borrower or any of its Subsidiaries from participation in any Medical
Reimbursement Program, to the extent such exclusion is material to the business
of the Borrower and its Subsidiaries taken as a whole.
“Existing Credit Agreement” means the Credit Agreement, dated as of August 1,
2011, by and among the Borrower, WellCare Management Group, Inc., the lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent, as
amended, restated, supplemented or otherwise modified prior to the date hereof.
“Existing Letters of Credit” means each of the letters of credit described on
Schedule 6.01 hereto.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.
“Fixed Charge Coverage Ratio” means, on any date, the ratio of (i) Consolidated
EBITDA to (ii) Consolidated Interest Expense paid or payable in cash, plus
scheduled principal payments in respect of Indebtedness (excluding the Revolving
Loans , Letters of Credit payments in respect of intercompany Indebtedness and
any payments due on the final maturity of any Indebtedness), in each case for
the period of four consecutive fiscal quarters most recently ended on or prior
to such date; provided, that, for purposes of determining Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary

12

--------------------------------------------------------------------------------




in respect of any Swap Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.
Notwithstanding Section 1.05 hereof, for purposes of calculating the Fixed
Charge Coverage Ratio:
(1)    In the event that the Borrower or any Subsidiary incurs, assumes,
guarantees, repays, repurchases or redeems any Indebtedness (other than ordinary
working capital borrowings) or issues, repurchases or redeems preferred stock
subsequent to the commencement of the period for which the Fixed Charge Coverage
Ratio is being calculated and on or prior to the date on which the event for
which the calculation of the Fixed Charge Coverage Ratio is made, then the Fixed
Charge Coverage Ratio will be calculated giving pro forma effect to such
incurrence, assumption, guarantee, repayment, repurchase or redemption of
Indebtedness, or such issuance, repurchase or redemption of preferred stock, and
the use of the proceeds therefrom as if the same had occurred at the beginning
of the applicable four-quarter reference period.
(1) Investments, dispositions and acquisitions that have been made by the
Borrower or any Subsidiary, including through mergers or consolidations and
including any related financing transactions, during the four-quarter reference
period or subsequent to such reference period and on or prior to the calculation
date will be given pro forma effect as if they had occurred on the first day of
the four-quarter reference period; and
(2) the fixed charges attributable to discontinued operations, as determined in
accordance with GAAP, and operations or businesses disposed of prior to the
calculation date, will be excluded, but only to the extent that the obligations
giving rise to such fixed charges will not be obligations of the Borrower or any
Subsidiary following the calculation date.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition

13

--------------------------------------------------------------------------------




or liquidity of the primary obligor so as to enable the primary obligor to pay
such Indebtedness or other obligation or (d) as an account party in respect of
any letter of credit or letter of guaranty issued to support such Indebtedness
or obligation; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.
“Harmony Management Agreement” means the Management Agreement between Harmony
Health Plan of Illinois, Inc. and Harmony Health Management, Inc., as approved
by the applicable Governmental Authorities, as the same may be amended,
supplemented or otherwise modified from time to time.
“Hazardous Materials” means (a) any petroleum products or byproducts, coal ash,
radon gas, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, chlorofluorocarbons and all other ozone-depleting substances and
(b) any chemical, material, substance or waste that is prohibited, limited or
regulated by or pursuant to any Environmental Law.
“HHS” means the United States Department of Health and Human Services and any
successor thereof.
“HMO” means any health maintenance organization or managed care organization,
any person doing business as a health maintenance organization or managed care
organization, or any person required to qualify or be licensed as a health
maintenance organization or managed care organization under applicable law
(including HMO Regulations).
“HMO Business” means the business of operating an HMO or other similar regulated
entity or business.
“HMO Event” means (i) any non-compliance by the Borrower or any of its HMO
Subsidiaries (other than a Designated HMO Subsidiary) with any of the material
terms and provisions of the HMO Regulations pertaining to its fiscal soundness,
solvency or financial conditions that is materially adverse to the Borrower and
its Subsidiaries taken as a whole; or (ii) the assertion in writing, after the
date hereof, by any HMO Regulator that it intends to take administrative action
against the Borrower or any of its HMO Subsidiaries to revoke or modify in a
manner materially adverse to the Borrower and its Subsidiaries taken as a whole
any material license, material charter or material permit or to enforce the
fiscal soundness, solvency or financial provisions or requirements of the HMO
Regulations against the Borrower or any of its HMO Subsidiaries.
“HMO Regulations” means all laws, rules, regulations, directives and
administrative orders applicable under Federal or state law to any HMO
Subsidiary, including Part 422 of Chapter IV of Title 42 of the Code of Federal
Regulations and Subchapter XI of Title 42 of the United States Code Annotated
(and any regulations, orders and directives promulgated or issued pursuant
thereto, including Part 417 of Chapter IV of Title 42 of the Code of Federal
Regulations).
“HMO Regulator” means any person charged with the administration, oversight or
enforcement of any HMO Regulation, whether primarily, secondarily or jointly.
“HMO Subsidiary” means any Subsidiary that is designated as an HMO Subsidiary on
Schedule 3.08 and any other existing or future Domestic Subsidiary that shall
become capitalized or licensed as an HMO, shall conduct HMO Business or shall
provide managed care services.
“Increasing Lender” has the meaning assigned to such term in Section 2.21.

14

--------------------------------------------------------------------------------




“Incremental Term Loan” has the meaning assigned to such term in Section 2.21.
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.21.
“Indebtedness” of any Person means, as of the applicable date, on a consolidated
basis without duplication, (a) all obligations of such person for borrowed
money, (b) all obligations of such person evidenced by bonds (other than surety
bonds and performance bonds), debentures, notes, or similar instruments for
borrowed money, (c) all obligations of such person under conditional sale or
other title retention agreements relating to property or assets purchased by
such person, (d) all obligations of such person issued or assumed as the
deferred purchase price of property or services (excluding trade accounts
payable and accrued obligations incurred in the ordinary course of business) to
the extent the same would be required to be shown as a long-term liability on a
balance sheet prepared in accordance with GAAP, (e) all Indebtedness of others
secured by any Lien on property owned or acquired by such person, whether or not
the obligations secured thereby have been assumed; provided, that the amount of
Indebtedness of such person existing at any time under this clause shall be
deemed to be an amount equal to the fair market value of the property or asset
to which the Lien relates or the amount of Indebtedness secured by such Liens
pursuant to the terms of the instruments embodying such Indebtedness of others,
whichever is less, (f) all Guarantees by such person of Indebtedness of others;
provided, that the amount of such Guarantees at any time shall be deemed to be
an amount equal to the maximum amount for which such person may be liable
pursuant to the terms of the instruments embodying such Guarantees, (g) all
Capital Lease Obligations and Synthetic Lease Obligations of such person
(excluding, for the avoidance of doubt, leases classified as operating leases in
accordance with GAAP (determined using GAAP as in effect on the date hereof)),
(h) the principal component of all obligations of such person as an account
party in respect of letters of credit except to the extent such letters of
credit are Cash Collateralized and (i) the principal component of all
obligations of such person in respect of bankers’ acceptances. The Indebtedness
of any person shall include the Indebtedness of any partnership in which such
person is a general partner. For the avoidance of doubt, any amounts due and
payable in connection with the Investigation and other civil litigation matters
relating to the Investigation shall not constitute Indebtedness for any purpose
hereunder to the extent such due and payable amounts do not constitute debt,
indebtedness or liabilities under GAAP that are referenced in clauses (a)
through (i) above.
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document.
“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).
“Insurance Regulations” means all laws, rules, regulations, directives and
administrative orders applicable under Federal or state law to any Insurance
Subsidiary.
“Insurance Subsidiary” means any Subsidiary that is engaged in the insurance
business and that is regulated by the relevant Governmental Authority.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08 in the form attached hereto
as Exhibit B‑2 or any other form approved by the Administrative Agent.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’

15

--------------------------------------------------------------------------------




duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date and (c) with respect to any Swingline Loan, the day that
such Loan is required to be repaid and the Maturity Date.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three or
six months thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBOR Screen Rate for the shortest period (for which
the LIBOR Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time.
“Investigation” means the civil, criminal, or administrative investigations or
inquiries of the Borrower and its Subsidiaries by federal or state governmental
authorities, including but not limited to the United States Attorney’s Office
for the Middle District of Florida, the SEC, state governmental regulators, and
any other federal or state agencies, departments, or other regulatory bodies or
authorities, or otherwise relating to the foregoing matter, in each case as
disclosed under Part I, Item. 3 in the Borrower’s annual reports on Form 10-K
for the periods ended December 31, 2010 and 2011.
“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“IT Assets” means computers, computer software, firmware, middleware, servers,
workstations, routers, hubs, switches, data communications lines, and all other
information technology equipment, and all associated documentation.
“Joint Bookrunner” means each of J.P. Morgan Securities LLC, SunTrust Robinson
Humphrey, Inc. and Goldman Sachs Bank USA in its capacity as a joint bookrunner
and joint lead arranger for the credit facility evidenced by this Agreement.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form, that is not a
wholly-owned Subsidiary.
“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

16

--------------------------------------------------------------------------------




“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.21 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing Bank.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate administered by the British
Bankers Association (or any other Person that takes over the administration of
such rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case, the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement; provided,
further, that if a LIBOR Screen Rate shall not be available at such time for
such Interest Period (the “Impacted Interest Period”), then the LIBO Rate for
such Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities that cannot be
cash settled; provided, however, that restrictions on transfer arising under
applicable Insurance Regulations or HMO Regulations shall not constitute a Lien.
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, the Notes
and the Letters of Credit. Any reference in the Agreement or any other Loan
Document to a Loan Document shall include all appendices, exhibits or schedules
thereto, and all amendments, restatements, supplements or other modifications
thereto, and shall refer to this Agreement or such Loan Document as the same may
be in effect at any and all times such reference becomes operative.

17

--------------------------------------------------------------------------------




“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Market Disruption Event” has the meaning assigned to such term in
Section 2.14(b).
“Material Adverse Effect” means (a) a materially adverse effect, or an event or
circumstance that could reasonably be expected to result in a material adverse
effect, on the business, assets, operations or financial condition of the
Borrower and the Subsidiaries, taken as a whole, (b) a material impairment of
the ability of the Borrower to perform any of its obligations under any Loan
Document to which it is or will be a party or (c) a material adverse effect on
the rights of or benefits available to the Lenders under any Loan Document.
“Material Indebtedness” means, as of any date, any Indebtedness (other than the
Loans and Letters of Credit), or obligations in respect of one or more Swap
Agreements, of any one or more of the Borrower and its Subsidiaries in an
aggregate principal amount exceeding $30,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
“Maturity Date” means November 14, 2018.
“Medicaid” means that means-tested entitlement program under Title XIX, P.L.
89-87, of the Social Security Act, which provides Federal grants to States for
medical assistance based on specific eligibility criteria, as set forth at
Section 1396, et seq. of Title 42 of the United States Code, as amended, and any
statute succeeding thereto.
“Medicaid Regulations” means (a) all Federal statutes (whether set forth in
Title XIX of the Social Security Act or elsewhere) affecting the medical
assistance program established by Title XIX of the Social Security Act and any
statues succeeding thereto, (b) all applicable provisions of all Federal rules,
regulations, manuals and orders of all Governmental Authorities promulgated
pursuant to or in connection with the statues described in clause (a) above and
all Federal administrative, reimbursement and other guidelines of all
Governmental Authorities having the force of law promulgated pursuant to or in
connection with the statues described in clause (a) above, (c) all state
statutes and plans for medical assistance enacted in connection with the
statutes and provisions described in clauses (a) and (b) above, and (d) all
applicable provisions of all rules, regulations, manuals and orders of all
Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (c) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (b) above, in each case as may be amended, supplemented or
otherwise modified from time to time.
“Medical Reimbursement Programs” means, collectively, the Medicare, Medicaid,
CHAMPUS and TRICARE programs and any other health care program operated by or
financed in whole or in part by any foreign or domestic Federal, state or local
government and any other non-government funded third-party payor programs to
which the Borrower or any Subsidiary is subject.
“Medicare” means that government-sponsored entitlement program under
Title XVIII, P.L. 89-87, of the Social Security Act, which provides for a health
insurance system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code, as amended, and any
statute succeeding thereto.

18

--------------------------------------------------------------------------------




“Medicare Advantage Organization” means a public or private entity organized and
licensed by a State as a risk-bearing entity (with the exception of
provider-sponsored organizations receiving waivers) that is certified by CMS as
meeting the Medicare Advantage contract requirements.
“Medicare Regulations” means, collectively, (a) all Federal statues (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any statues succeeding thereto and (b) all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including CMS, the OIG, HHS or any person
succeeding to the functions of any of the foregoing) promulgated pursuant to or
in connection with any of the foregoing having the force of law, as each may be
amended, supplemented or otherwise modified from time to time.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“NAIC” means the National Association of Insurance Commissioners.
“Necessary Regulatory Approval” means, as to any action taken or proposed to be
taken by the Administrative Agent under the Security Agreement, including but
not limited to any transfer of control, or exercise of voting control in respect
of, the Pledged Securities that constitute Equity Interests in any Designated
Insurance Subsidiary, Designated HMO Subsidiary, HMO Subsidiary or Insurance
Subsidiary, any approval that is required to be obtained prior to taking such
action from the insurance department or similar regulatory authority of any
jurisdiction in which the Borrower or any of its subsidiaries that is a
Designated Insurance Subsidiary, Designated HMO Subsidiary, HMO Subsidiary or
Insurance Subsidiary is authorized or admitted to carry on or transact business.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
the Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.
“OIG” means the Office of Inspector General of HHS and any successor thereof.
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or the Issuing Bank, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected

19

--------------------------------------------------------------------------------




a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
“Participant” has the meaning set forth in Section 9.04.
“Participant Register” has the meaning set forth in Section 9.04.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” shall have the meaning assigned to such term in
clause (h) of Section 6.04.
“Permitted Investments” means:
(a)    investments in cash or Cash Equivalents;
(b)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America or any
member State of the European Union (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the United States of
America or any member State of the European Union);
(c)    marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof rated at the date of acquisition, at least “BBB-” by S&P
or at least “Baa3” by Moody’s and for which an active trading market exists and
price quotations are available;
(d)    debt securities rated, at the date of acquisition, at least “BBB” by S&P
and at least “Baa2” by Moody’s (provided that if any such debt security only has
a rating by one of S&P or Moody’s, such rating will apply) and for which an
active trading market exists and price quotations are available;
(e)    demand deposit accounts, in certificates of deposit, banker’s acceptances
and time deposits maturing not more than one year from the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, the Administrative Agent or any domestic office
of any commercial bank organized under the laws of the United States of America
or any State thereof or the District of Columbia;
(f)    investments in money market mutual funds compliant with Rule 2a-7 of the
Investment Company Act of 1940, as amended;
(g)    other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing;

20

--------------------------------------------------------------------------------




(h)    investments by an HMO Subsidiary or Insurance Subsidiary in all cases of
the types and in the amounts (i) that qualify as “Admitted Assets” (or the
substantive equivalent thereof under the laws of the relevant jurisdiction) as
determined by such HMO Subsidiary or Insurance Subsidiary’s Primary Regulator,
(ii) in the case of jurisdictions outside the United States, assets that are
permissible investments for such HMO Subsidiary or Insurance Subsidiary pursuant
to the regulatory regime administered by the Primary Regulator and (iii) that at
the time such investment was made qualified as “Admitted Assets” (or the
substantive equivalent thereof under the laws of the relevant jurisdiction) as
determined by such HMO Subsidiary or Insurance Subsidiary’s Primary Regulator at
such time, but no longer qualify as “Admitted Assets” (or the substantive
equivalent thereof under the laws of the relevant jurisdiction), provided that
the aggregate value of Investments permitted to be outstanding at any one time
in reliance on this clause (iii) shall not exceed an amount equal to ten percent
(10%) of the aggregate total fair market value of all “Admitted Assets” (or the
substantive equivalent thereof under the laws of the relevant jurisdiction) as
determined by such HMO Subsidiary or Insurance Subsidiary’s Primary Regulator,
in each case measured as of the most recently completed fiscal quarter for which
financial statements prepared in accordance with statutory accounting standards
are available; and
(i)    exchange-traded funds registered under the Investment Company Act of
1940, as amended, the shares of which trade on a nationally recognized stock
exchange in the United States and that invest solely in one or more of the
investments otherwise permitted under this definition.
“Person” or “person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Primary Regulator” means the state regulator having primary jurisdiction over
the relevant HMO Subsidiary or Insurance Subsidiary.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such covenant or test after giving effect to (a) any
proposed Permitted Acquisition or (b) any Asset Sale of a Subsidiary or
operating entity for which historical financial statements for the relevant
period are available (including pro forma adjustments arising out of events
which are directly attributable to the proposed Permitted Acquisition or Asset
Sale, are factually supportable and are expected to have a continuing impact, in
each case as determined on a basis consistent with Article 11 of Regulation S‑X
of the Securities Act of 1933, as amended, as interpreted by the Staff of the
Securities and Exchange Commission, and as certified by a Financial Officer of
the Borrower) using, for purposes of determining such compliance, the historical
financial statements of all entities or assets so acquired or sold and the
consolidated financial statements of the Borrower and the Subsidiaries which
shall be reformulated as if such Permitted Acquisitions or Asset Sale, and all
other Permitted Acquisitions or Asset Sales that have been consummated during
the

21

--------------------------------------------------------------------------------




period, and any Indebtedness or other liabilities incurred in connection with
any such Permitted Acquisitions had been consummated and incurred at the
beginning of such period.
“Pro Forma Compliance” means, at any date of determination, that the Borrower
shall be in pro forma compliance with the covenants set forth in Sections 6.11,
6.12 and 6.13 as of the date of such determination or the last day of the most
recently completed fiscal quarter, as the case may be (computed by reference to
(a) balance sheet amounts as of the date of the most recent balance sheet
available and (b) income statement amounts for the most recently completed
period of four consecutive fiscal quarters for which financial statements shall
have been delivered to the Administrative Agent and calculated on a Pro Forma
Basis in respect of the event giving rise to such determination).
“Register” has the meaning set forth in Section 9.04.
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
“Required Advance” means an advance required by HMO Regulators to be made by the
Borrower or any of its Subsidiaries to a Contract Provider.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.
“Requirement of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law (including all applicable
HMO Regulations, Insurance Regulations, Medicare Regulations and Medicaid
Regulations and agreements with a regulatory agency).
“Responsible Officer” of any person means any executive officer or Financial
Officer of such person and any other officer or similar official thereof
responsible for the administration of the obligations of such person in respect
of this Agreement.
“Restricted Indebtedness” means Indebtedness of the Borrower or any Subsidiary
the payment, prepayment, repurchase or defeasance of which is restricted under
Section 6.09.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary (other than a Joint

22

--------------------------------------------------------------------------------




Venture), or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of or otherwise
with respect to any Equity Interests in the Borrower or any Subsidiary (other
than a Joint Venture) or any option, warrant or other right to acquire any such
Equity Interests in the Borrower or any Subsidiary (other than a Joint Venture).
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.01(a).
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the
U.S. Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State.
“SAP” means, with respect to each HMO Subsidiary (other than a Designated HMO
Subsidiary), the statutory accounting principles and procedures prescribed or
permitted by applicable HMO Regulations for such HMO Subsidiary, applied on a
consistent basis as interpreted by the state in which the applicable HMO
Subsidiary operates and (ii) with respect to each Insurance Subsidiary (other
than a Designated Insurance Subsidiary), the statutory accounting principles and
procedures prescribed or permitted by applicable Insurance Regulations for such
Insurance Subsidiary, applied on a consistent basis, as interpreted by the state
in which the applicable Insurance Subsidiary operates.
“SEC” means the United States Securities and Exchange Commission.
“Senior Officers” means the Chief Executive Officer, General Counsel, Chief
Compliance Officer, Chief Financial Officer, Treasurer, Chief Accounting Officer
and any other executive officer listed as such in the Borrower’s annual report
on Form 10‑K as most recently filed with the SEC.
“Senior Unsecured Notes” means the senior unsecured notes of the Borrower issued
on or about the Effective Date.
“Social Security Act” means the Social Security Act of 1965 as set forth in
Title 42 of the United States Code, as amended, and any successor statute
thereto, as interpreted by the rules and regulations issued thereunder, in each
case as in effect from time to time. References to sections of the Social
Security Act shall be construed to refer to any successor sections.
“Statutory Net Worth” means, with respect to any HMO Subsidiary or any Insurance
Subsidiary (other than a Designated HMO Subsidiary or a Designated Insurance
Subsidiary), as of the end

23

--------------------------------------------------------------------------------




of any fiscal year, the difference between (a) total admitted assets and
(b) total liabilities, in each case as calculated according to the applicable
state’s interpretation of SAP in the applicable jurisdiction as most recently
reported to the applicable jurisdiction for such fiscal year.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by the Board to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board), expressed in the
case of each such requirement as a decimal. Such reserve, liquid asset, fees or
similar requirements shall include those imposed pursuant to Regulation D of the
Board. Eurodollar Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve, liquid asset, fee or similar requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under any applicable law, rule or regulation,
including Regulation D of the Board. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve, liquid asset or similar requirement.
“Stipulation Agreement” means the Stipulation and Agreement of Settlement dated
December 17, 2010 entered into between and among the New Mexico State Investment
Council, the Public Employees Retirement Association of New Mexico, the
Teachers’ Retirement System of Louisiana, the Policeman’s Annuity and Benefit
Fund of Chicago, and the Public School Teachers’ Pension and Retirement Fund of
Chicago, on behalf of themselves and the other members of the Class (as defined
therein) and WellCare Health Plans, Inc.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that, for the avoidance of
doubt, no employee benefit plan, phantom stock or similar plan or agreement
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.

24

--------------------------------------------------------------------------------




“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Synthetic Lease” means, as to any person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for U.S. federal income tax purposes, other than any such lease under
which such person is the lessor.
“Synthetic Lease Obligations” means, as to any person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.
“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which the Borrower or any Subsidiary is or
may become obligated to make (a) any payment in connection with a purchase by
any third party from a person other than the Borrower or any Subsidiary of any
Equity Interest or Restricted Indebtedness or (b) any payment (other than on
account of a permitted purchase by it of any Equity Interest or Restricted
Indebtedness) the amount of which is determined by reference to the price or
value at any time of any Equity Interest or Restricted Indebtedness; provided
that no phantom stock or similar plan providing for payments only to current or
former directors, officers or employees of the Borrower or the Subsidiaries (or
to their heirs or estates) shall be deemed to be a Synthetic Purchase Agreement.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, fees, assessments, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Total Debt” means, at any time, the total Indebtedness of the Borrower and the
Subsidiaries determined on a consolidated basis in accordance with GAAP after
eliminating all intercompany items, at such time, excluding Indebtedness under
letters of credit to the extent such letters of credit are Cash Collateralized
and payments due under a settlement of any litigation existing on the Effective
Date and disclosed to the Administrative Agent.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
“TRICARE” means the United States Department of Defense health care program for
service families, including TRICARE Prime, TRICARE Extra and TRICARE Standard,
and any successor to or predecessor thereof (including CHAMPUS).
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

25

--------------------------------------------------------------------------------




“USA Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“WCGHM” means WCG Health Management, Inc., a Delaware corporation.
“Wholly-Owned” means, with respect to a Subsidiary of any Person, all of the
outstanding Equity Interests of that Subsidiary (other than any director’s
qualifying shares or shares owned by foreign nationals to the extent mandated by
applicable law) and that are owned by such Person or one or more Wholly-Owned
Subsidiaries of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative

26

--------------------------------------------------------------------------------




Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (iii) the
accounting for operating leases and capital leases under GAAP as in effect on
the date hereof shall apply for the purposes of determining compliance with the
covenants set forth herein.
SECTION 1.05.    Pro Forma and other Calculations. With respect to any period
during which any Permitted Acquisition or Asset Sale of the type described in
clause (b) of the definition of the term “Pro Forma Basis” occurs as permitted
pursuant to the terms hereof, the Cash Flow Leverage Ratio and the Fixed Charge
Coverage Ratio shall be calculated with respect to such period (and, to the
extent applicable, subsequent periods) and such Permitted Acquisition or Asset
Sale on a Pro Forma Basis. Calculations that involve the determination of
Consolidated Net Income, Consolidated EBITDA and consolidated shareholders’
equity shall be made in accordance with GAAP on the basis of the consolidated
balance sheet and income statement most recently available, subject to such
exceptions and adjustments permitted under Section 1.04.
ARTICLE II    

The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender (severally and not jointly) agrees to make Revolving Loans
to the Borrower in Dollars from time to time during the Availability Period in
an aggregate principal amount that will not result in (i) the amount of such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or
(ii) the sum of the total Revolving Credit Exposures exceeding the Aggregate
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans
in accordance with the terms hereof.
SECTION 2.02.    Loans and Borrowings. (a) Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.
(b)    Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan

27

--------------------------------------------------------------------------------




shall be an ABR Loan. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan (and in the case of an Affiliate, the provisions of Sections 2.14, 2.15,
2.16 and 2.17 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
(c)    Each Eurodollar Revolving Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000 and each ABR
Revolving Borrowing shall be in an aggregate amount that is an integral multiple
of $1,000,000 and not less than $5,000,000; provided that a Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Aggregate Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $500,000 and not less than $1,000,000
(or, if less, the entire unused balance of the aggregate Commitments or the
amount required to finance the reimbursement of an LC Disbursement) Borrowings
of more than one Type and Class may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten (10) Eurodollar
Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03.    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City time,
three (3) Business Days before the date of the proposed Borrowing or (b) in the
case of an ABR Borrowing, not later than 12:00 noon, New York City time, one
(1) Business Day before the date of the proposed Borrowing; provided that any
such notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the

28

--------------------------------------------------------------------------------




Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04.    Intentionally Omitted.
SECTION 2.05.    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans in Dollars to
the Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $15,000,000
or (ii) the sum of the total Revolving Credit Exposures exceeding the Aggregate
Commitment; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than
1:00 p.m., New York City time, on the day of a proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the

29

--------------------------------------------------------------------------------




extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.
SECTION 2.06.    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in Dollars for their own account, or for the account of any
of their Subsidiaries, in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time during the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the account of any Subsidiary as provided in the first
sentence of this paragraph, the Borrower will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Subsidiary that is an account party in respect of any such Letter of Credit).
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the amount of the LC Exposure shall not exceed $75,000,000 and
(ii) the sum of the total Revolving Credit Exposures shall not exceed the
Aggregate Commitment.
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date; provided that any
Letter of Credit with a one-year tenor may expire on the date that is no later
than twelve months after the Maturity Date if the Borrower has Cash
Collateralized 102% of the LC Exposure pursuant to arrangements satisfactory to
the Administrative Agent at least fifteen (15) days prior to the Maturity Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the

30

--------------------------------------------------------------------------------




aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent in Dollars the amount equal to such LC
Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that, if such LC Disbursement is not less than $1,000,000, the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount of such LC Disbursement and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
then to such Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve Borrower of its obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related

31

--------------------------------------------------------------------------------




Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters

32

--------------------------------------------------------------------------------




of Credit then outstanding and issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing at least 66 2/3% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 102% of the
amount of the LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (g) or (h) of
Section 7.01. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Borrower hereby grants
the Administrative Agent a security interest in the LC Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’ risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing at least 66 2/3% of the total
LC Exposure), be applied to satisfy other Obligations. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after all Events of Default have been cured or waived.
SECTION 2.07.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the

33

--------------------------------------------------------------------------------




case of the Borrower, the interest rate applicable to ABR Loans. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.
SECTION 2.08.    Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request signed by the Borrower. Notwithstanding any contrary provision herein,
this Section shall not be construed to permit the Borrower to elect (i) an
Interest Period for Eurodollar Loans that does not comply with Section 2.02(d)
or (ii) convert any Borrowing to a Borrowing of a Type not available under such
Borrowing.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR

34

--------------------------------------------------------------------------------




Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
SECTION 2.09.    Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
or, if less, the entire unused balance of the aggregate Commitments as of such
date and (ii) the Borrower shall not terminate or reduce the Commitments if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Revolving Credit Exposures would exceed the
Aggregate Commitment.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.
SECTION 2.10.    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least five Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error

35

--------------------------------------------------------------------------------




therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in the form
attached hereto as Exhibit F or any other form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if any such promissory note is a registered
note, to such payee and its registered assigns).
SECTION 2.11.    Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with the provisions of this
Section 2.11(a). The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 11:00 a.m., New
York City time, three (3) Business Days before the date of prepayment, (ii) in
the case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York
City time, on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Revolving Borrowing. Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13 and
(ii) break funding payments pursuant to Section 2.16.
(b)    If, at any time, the sum of the aggregate amount of all of the Revolving
Credit Exposures exceeds the Aggregate Commitment, the Borrower shall
immediately repay Borrowings or Cash Collateralize LC Exposure in an account
with the Administrative Agent pursuant to Section 2.06(j), as applicable, in an
aggregate principal amount sufficient to cause the aggregate amount of all
Revolving Credit Exposures to be less than or equal to the Aggregate Commitment.
SECTION 2.12.    Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Commitment terminates; provided
that, if such Lender continues to have any Revolving Credit Exposure after its
Commitment terminates, then such commitment fee shall continue to accrue on the
daily amount of such Lender’s Revolving Credit Exposure from and including the
date on which its Commitment terminates to but excluding the date on which such
Lender ceases to have any Revolving Credit Exposure. Accrued commitment fees
shall be payable in arrears on the last Business Day of March, June, September
and December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any commitment fees accruing after the date on which the Commitments terminate
shall be payable on demand.

36

--------------------------------------------------------------------------------




All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank for its own account a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by the
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Unless otherwise
specified above, participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third (3rd) Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within ten (10) days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the applicable Lenders. Fees paid shall not be refundable
under any circumstances.
SECTION 2.13.    Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment

37

--------------------------------------------------------------------------------




of any Loan (other than a prepayment of an ABR Revolving Loan prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
SECTION 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period
(each of clause (a) and (b), a “Market Disruption Event”);
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid on the last day of the then
current Interest Period applicable thereto and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing; provided that if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Type of Borrowings shall be
permitted. During any period in which a Market Disruption Event is in effect,
the Borrower may request that the Administrative Agent confirm (in the case of a
Market Disruption Event pursuant to clause (a) above) or that the Administrative
Agent request the Required Lenders to confirm (in the case of a Market
Disruption Event pursuant to clause (b) above) that the circumstances giving
rise to the Market Disruption Event continue to be in effect; provided that (A)
the Borrower shall not be permitted to submit any such request more than once in
any thirty (30) day period and (B) nothing contained in this Section 2.14 or the
failure to provide confirmation of the continued effectiveness of such Market
Disruption Event shall in any way affect the Administrative Agent’s or Required
Lenders’ right to provide any additional notices of a Market Disruption Event as
provided in this Section 2.14. If the Administrative Agent or the Required
Lenders (as applicable) have not confirmed that a Market Disruption Event
remains in effect within ten (10) Business Days after such request from the
Borrower, then such Market Disruption Event shall be deemed to be no longer
existing.
SECTION 2.15.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment)

38

--------------------------------------------------------------------------------




against assets of, deposits with or for the account of, or credit extended by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or the Issuing Bank;
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or Loans made by such Lender or any
Letter of Credit or participation therein; or
(iii)    subject the Administrative Agent, any Lender, the Issuing Bank or any
other recipient of any payments to be made by or on account of any obligation of
the Borrower hereunder to any Taxes on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes);
and the result of any of the foregoing shall be to increase the cost to such
Person of making, continuing, converting into or maintaining any Loan or of
maintaining its obligation to make any such Loan or to increase the cost to such
Person of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Person hereunder,
whether of principal, interest or otherwise, then the Borrower will pay to such
Person such additional amount or amounts as will compensate such Person for such
additional costs incurred or reduction suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered as reasonably determined by such Lender or the Issuing Bank (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and generally consistent with similarly situated customers of such Lender
or the Issuing Bank, as applicable, under agreements having provisions similar
to this Section 2.15, after consideration of such factors as such Lender or the
Issuing Bank, as applicable, then reasonably determines to be relevant; provided
that neither such Lender nor the Issuing Bank, as applicable, shall be required
to disclose any confidential or proprietary information in connection
therewith).
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days

39

--------------------------------------------------------------------------------




prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11 and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
of a comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
SECTION 2.17.    Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes, unless such deduction is
required by any law (including by FATCA); provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
(b)    In addition, the Borrower shall pay any Other Taxes related to the
Borrower and imposed on or incurred by the Administrative Agent, a Lender or the
Issuing Bank to the relevant Governmental Authority in accordance with
applicable law.
(c)    The Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within fifteen (15) days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower

40

--------------------------------------------------------------------------------




by a Lender or the Issuing Bank, or by the Administrative Agent on its own
behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive absent
manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate.
(f)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.
(g)    If a payment made to a Lender or an Issuing Bank under this Agreement
would be subject to U.S. federal withholding tax imposed by FATCA if such Lender
or Issuing Bank were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender or Issuing Bank shall deliver to the
Borrower and the Administrative Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
its obligations under FATCA, to determine that such Lender or Issuing Bank has
or has not complied with such Lender’s or Issuing Bank’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this paragraph, “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(h)    Each Lender and Issuing Bank shall severally indemnify the Administrative
Agent for any Taxes (but, in the case of any Indemnified Taxes or Other Taxes,
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Borrower to do so) attributable to such Lender or
Issuing Bank that are paid or payable by the Administrative Agent in connection
with this Agreement or any Loan Documents and any reasonable expenses arising
therefrom or with respect thereto, whether or not such amounts were correctly

41

--------------------------------------------------------------------------------




or legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.17(h) shall be paid within fifteen (15) days
after the Administrative Agent delivers to the applicable Lender or Issuing Bank
a certificate stating the amount so paid or payable by the Administrative Agent.
Such certificate shall be conclusive of the amount so paid or payable absent
manifest error.
SECTION 2.18.    Payments Generally; Allocations of Proceeds; Pro Rata
Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, Chicago, Illinois 60603, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent. The Borrower hereby irrevocably authorizes
(i) the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03 or 2.05, as
applicable and (ii) the Administrative Agent to charge any deposit account of
the Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.
(d)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements or Swingline Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and participations in LC Disbursements and Swingline Loans and
accrued

42

--------------------------------------------------------------------------------




interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the relevant Lenders or the Issuing Bank hereunder that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the relevant Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the relevant Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
(f)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. (a) If (i) any
Lender requests compensation under Section 2.15, (ii) the Borrower is required
to pay any Indemnified Taxes or additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

43

--------------------------------------------------------------------------------




(b)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any Indemnified Taxes or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Issuing Bank and the Swingline
Lender), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
SECTION 2.20.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment, waiver or other modification pursuant to Section 9.02); provided,
that, except as otherwise provided in Section 9.02, this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender directly
affected thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    all or any part of such Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
(x) the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments and (y) the conditions set forth in
Section 4.02 are satisfied at such time;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, Cash Collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

44

--------------------------------------------------------------------------------




(iii)    if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is Cash Collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or
(v)    if any Defaulting Lender’s LC Exposure is neither Cash Collateralized nor
reallocated pursuant to this Section 2.20(c), then, without prejudice to any
rights or remedies of the Issuing Bank or any other Lender hereunder, all letter
of credit fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Bank until and to the
extent that such LC Exposure is Cash Collateralized and/or reallocated; and
(d)    so long as any Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.20(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and
Defaulting Lenders shall not participate therein).
If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
SECTION 2.21.    Expansion Option. The Borrower may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $15,000,000
so long as, after giving effect thereto, the aggregate amount of such increases
and all such Incremental Term Loans does not exceed $75,000,000. The Borrower
may arrange for any such increase or tranche to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”; provided that no
Ineligible Institution may be an Augmenting Lender), to increase their existing
Commitments, or to participate in such Incremental Term

45

--------------------------------------------------------------------------------




Loans, or extend Commitments, as the case may be; provided that (i) each
Augmenting Lender, shall be subject to the approval of the Borrower and the
Administrative Agent and (ii) (x) in the case of an Increasing Lender, the
Borrower and such Increasing Lender execute an agreement substantially in the
form of Exhibit D hereto or any other form approved by the Administrative Agent,
and (y) in the case of an Augmenting Lender, the Borrower and such Augmenting
Lender execute an agreement substantially in the form of Exhibit E hereto or any
other form approved by the Administrative Agent. No consent of any Lender (other
than the Lenders participating in the increase or any Incremental Term Loan)
shall be required for any increase in Commitments or Incremental Term Loans
pursuant to this Section 2.21. Increases and new Commitments and Incremental
Term Loans created pursuant to this Section 2.21 shall become effective on the
date agreed by the Borrower, the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders, and the Administrative Agent shall
notify each Lender thereof. Notwithstanding the foregoing, no increase in the
Commitments (or in the Commitment of any Lender) or tranche of Incremental Term
Loans shall become effective under this Section 2.21 unless, (i) on the proposed
date of the effectiveness of such increase or Incremental Term Loans, (A) the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower and (B) the Borrower shall be in compliance
(on a Pro Forma Basis reasonably acceptable to the Administrative Agent) with
the covenants contained in Sections 6.11, 6.12, 6.13 and 6.14 and (ii) the
Administrative Agent shall have received documents consistent with those
delivered on the Effective Date as to the corporate power and authority of the
Borrower to borrow hereunder after giving effect to such increase. On the
effective date of any increase in the Commitments or any Incremental Term Loans
being made, (i) each relevant Increasing Lender and Augmenting Lender shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Applicable Percentage of such outstanding Revolving Loans, and
(ii) except in the case of any Incremental Term Loans, the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurodollar Loan, shall be
subject to indemnification by the Borrower pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. The Incremental Term Loans (a) shall rank pari passu
in right of payment with the Revolving Loans, (b) shall not mature earlier than
the Maturity Date (but may have amortization prior to such date) and (c) shall
be treated substantially the same as (and in any event no more favorably than)
the Revolving Loans; provided that (i) the terms and conditions applicable to
any tranche of Incremental Term Loans maturing after the Maturity Date may
provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the Maturity Date
and (ii) the Incremental Term Loans may be priced differently than the Revolving
Loans. Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Increasing
Lender participating in such tranche, each Augmenting Lender participating in
such tranche, if any, and the Administrative Agent. The Incremental Term Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.21. Nothing contained in this Section 2.21
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Commitment hereunder, or provide Incremental Term Loans,
at any time.

46

--------------------------------------------------------------------------------




ARTICLE III    

Representations and Warranties
The Borrower represents and warrants to the Administrative Agent, the Issuing
Bank and each Lender that:
SECTION 3.01.    Organization; Powers. The Borrower and each Subsidiary (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite corporate, partnership
or limited liability company (as applicable) power and authority to own its
property and assets and to carry on its business as now conducted and as
proposed to be conducted, (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect, and (d) has the power and authority to execute, deliver
and perform its obligations under each of the Loan Documents to which it is a
party and each other agreement or instrument contemplated thereby to which it is
or will be a party and, in the case of the Borrower, to borrow hereunder.
SECTION 3.02.    Authorization. The execution, delivery and performance by the
Borrower of each of the Loan Documents to which it is a party and the
transactions contemplated thereby (including the borrowings hereunder) (a) have
been duly authorized by all requisite corporate (or other organizational) and
(b) will not (i) violate (A) the certificate or articles of incorporation or
other constitutive documents or by-laws of the Borrower, (B) any provision of
law, statute, rule or regulation applicable to the Borrower, or any order of any
Governmental Authority or (C) any provision of any indenture, material agreement
or other material instrument to which the Borrower or any Subsidiary is a party
or by which any of them or any of their property is or may be bound (other than
any indenture, material agreement or other material instrument that will be
terminated on or prior to the Effective Date) except, in the case of clause (B)
and (C) above as related to Subsidiaries to the extent such violation could not
reasonably be expected to have a Material Adverse Effect, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, or give rise to any right to accelerate or to require
the prepayment, repurchase or redemption of any obligation under any such
indenture, material agreement or other material instrument (other than any
indenture, material agreement or other material instrument that will be
terminated on or prior to the Effective Date) except, as related to
Subsidiaries, to the extent such conflict or breach could not reasonably be
expected to have a Material Adverse Effect, (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by the Borrower or any Subsidiary (other than Liens
permitted pursuant to Section 6.02) or (iv) result in a suspension or revocation
of, or limitation on, any material certificate of authority, license, permit,
authorization or other approval applicable to the business, operations or
properties of the Borrower or any Subsidiary to the extent such suspension,
revocation or limitation is material to the business of the Borrower and its
Subsidiaries, taken as a whole, or materially adversely affect the ability of
the Borrower and its Subsidiaries, taken as a whole, to participate in, or
contract with, any material Medical Reimbursement Program.
SECTION 3.03.    Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by the Borrower will constitute, a legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms except as such enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting creditors rights generally and except as enforceability may be limited
by general principle of equity and an implied covenant of good faith.

47

--------------------------------------------------------------------------------




SECTION 3.04.    Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution, delivery or performance
by, or enforcement against, the Borrower of this Agreement or any other Loan
Document, except for (a)  approvals, consents, exemptions, authorizations, other
actions by, or notices to, or filings with, any Governmental Authority of
competent jurisdiction or any other Person that have been given, taken, or made
or are in full force and effect and (b) any Necessary Regulatory Approvals.
SECTION 3.05.    Financial Condition. The Borrower has heretofore furnished to
the Lenders its consolidated balance sheet and statements of income,
stockholders equity and cash flows (i) as of and for the fiscal year ended
December 31, 2012 reported on by Deloitte & Touche, LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended September 30, 2013, certified by its chief financial officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
SECTION 3.06.    No Material Adverse Change. Other than as set forth in
Schedule 3.06 with respect to matters in effect on the Effective Date, or as
publicly disclosed in the Borrower’s filings with the SEC prior to the Effective
Date, no event, change or condition has occurred that has had, or could
reasonably be expected to have, a material adverse effect on the business,
assets, operations, financial condition of the Borrower and the Subsidiaries,
taken as a whole, since December 31, 2012.
SECTION 3.07.    Title to Properties; Possession Under Leases. (a) Each of the
Borrower and its Subsidiaries has good and legal title to, or valid leasehold
interests in, or valid licensed rights in, all its material properties and
assets, except for minor defects in title that do not interfere with its ability
to conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes. All such material properties and assets are
free and clear of Liens, other than Liens expressly permitted by Section 6.02.
(b)    Each of the Borrower and the Subsidiaries has complied in all material
respects with all obligations under all material leases to which it is a party
and all such leases are in full force and effect.
SECTION 3.08.    Subsidiaries. Schedule 3.08 sets forth as of the Effective Date
a list of all Subsidiaries and the percentage ownership interest of the Borrower
and each Subsidiary therein. The Insurance Subsidiaries and the HMO Subsidiaries
listed on Schedule 3.08 are designated as such. The shares of capital stock or
other ownership interests in the Subsidiaries set forth on Schedule 3.08 are
fully paid and non-assessable and are owned by the Borrower or a Subsidiary,
directly or indirectly, free and clear of all Liens (other than non-consensual
Liens permitted under this Agreement).
SECTION 3.09.    Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are no actions, suits; investigations or proceedings at law
or in equity or by or before any Governmental Authority now pending or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
Subsidiary or any business, property or rights of any such person (i) that
involve any Loan Document or the Transactions or (ii) that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

48

--------------------------------------------------------------------------------




(b)    Since the date of this Agreement, there has been no change in the status
of the matters disclosed on Schedule 3.09 that, individually or in the
aggregate, has resulted in, or have materially increased the likelihood of, a
Material Adverse Effect.
(c)    None of the Borrower or any Subsidiary or any of their respective
material properties or assets is in violation of, nor will the continued
operation of their material properties and assets as currently conducted
violate, any law, rule or regulation applicable to the Borrower or any
Subsidiary (including any zoning, building, ordinance, code or approval or any
building permits where such violation or default would be material to the
Borrower and its Subsidiaries, taken as a whole), or is in default with respect
to any judgment, writ, injunction, decree or order applicable to the Borrower or
any Subsidiary of any Governmental Authority, in each case where such violation
or default could reasonably be expected to result in a Material Adverse Effect.
Without limiting the foregoing, current billing policies, arrangements,
protocols and instructions of each of the Borrower and the Subsidiaries comply
in all material respects with requirements of Medical Reimbursement Programs and
are currently administered by properly trained personnel. To the knowledge of
the Senior Officers of the Borrower, none of the Borrower or any Subsidiary, nor
any of their current respective officers, directors or employees, have engaged
in any material activities that constitute prohibited acts of fraud under
Medicare Regulations or under Medicaid Regulations where such activities have
resulted, or the Borrower has reasonably determined in good faith it could
reasonably be expected to result, in a Material Adverse Effect and the Borrower
has not taken action within a reasonable period of time after discovery of such
activities, to suspend or remove such persons from responsibilities relating to
such activities or to ensure that such activities are no longer reasonably
expected to result in a Material Adverse Effect.
SECTION 3.10.    Agreements. None of the Borrower or any Subsidiary is in
default in any manner under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.11.    Federal Reserve Regulations. (a) None of the Borrower or any
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of buying or carrying Margin Stock.
(b)    No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, the provisions of the
Regulations of the Board, including Regulation T, U or X.
SECTION 3.12.    Investment Company Act. None of the Borrower or any Subsidiary
is required to register as an “investment company” as defined in the Investment
Company Act of 1940, as amended.
SECTION 3.13.    Tax Returns. Each of the Borrower and the Subsidiaries has
filed or caused to be filed all Federal and material state, local and foreign
tax returns and has paid or caused to be paid all taxes due and payable by it
and all assessments received by it, except (a) taxes or assessments that are
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, shall have set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.14.    No Material Misstatements. None of any information, report,
financial statement, exhibit or schedule (other than forward-looking statements
and projections) furnished by the

49

--------------------------------------------------------------------------------




Borrower to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto when taken together contained, contains any material misstatement of
fact or omitted, omits to state any material fact necessary to make the
statements contained herein or therein, in the light of the circumstances under
which they were made, not misleading; provided that neither the Borrower nor any
of its Subsidiaries shall be deemed to have knowledge of any information in the
possession of such federal and state agencies and other regulatory agencies and
organizations regarding the Investigation, in each case, unless and until such
time as such information has been communicated or otherwise delivered by such
federal or state agency, or other regulatory agency or organization, as
applicable, to the Borrower or any of its Subsidiaries (whether to the board of
directors of the Borrower, the management of the Borrower or otherwise);
provided that to the extent any such information, report, financial statement,
exhibit or schedule was based upon or constitutes a forecast or projection, the
Borrower represents only that it acted in good faith and utilized reasonable
assumptions and due care in the preparation of such information, report,
financial statement, exhibit or schedule.
SECTION 3.15.    Employee Benefit Plans. Each of the Borrower and its ERISA
Affiliates is in compliance with the applicable provisions of ERISA and the Code
and the regulations and published interpretations thereunder, except to the
extent the failure to comply could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. No ERISA Event
has occurred or is reasonably expected to occur that, when taken together with
all other such ERISA Events, could reasonably be expected to result in a
Material Adverse Effect. The present value of all benefit liabilities under each
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the last annual valuation date
applicable thereto, exceed by more than $3,000,000 the fair market value of the
assets of such Plan, and the present value of all benefit liabilities of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the last annual valuation
dates applicable thereto, exceed by more than $8,000,000 the fair market value
of the assets of all such underfunded Plans.
SECTION 3.16.    Environmental Matters. Except for matters that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, none of the Borrower or any Subsidiary (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
SECTION 3.17.    Insurance. Schedule 3.17 sets forth a true, complete and
correct description of all material insurance maintained by or on behalf of the
Borrower and the Subsidiaries as of the Effective Date. As of the Effective
Date, such insurance is in full force and effect and all premiums have been duly
paid. Except for self-insurance on terms consistent with industry practice, the
properties of the Borrower and the Subsidiaries are adequately insured in all
material respects with financially sound and reputable insurance companies not
Affiliates of the Borrower, but only to the extent and in such amounts, and with
such deductibles and covering such risks, as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Borrower or the applicable Subsidiary operates.
SECTION 3.18.    Labor Matters. As of the Effective Date there is (i) no unfair
labor practice complaint pending or, to the best of the Borrower’s knowledge,
threatened against the Borrower or any Subsidiary before any Governmental
Authority and no grievance or arbitration proceeding pending or, to the best of
the Borrower’s knowledge, threatened against the Borrower or any Subsidiary
which arises out of or under any collective bargaining agreement, and (ii) no
strike, labor dispute, slowdown, stoppage

50

--------------------------------------------------------------------------------




or similar action or grievance pending or, to the best of the Borrower’s
knowledge, threatened against the Borrower or any Subsidiary that, in the case
of clause (i) or (ii) could, if determined adversely, reasonably be expected to
have a Material Adverse Effect.
SECTION 3.19.    Solvency. Immediately after the consummation of the
Transactions to occur on the Effective Date and immediately following the making
of each Loan and after giving effect to the application of the proceeds of each
Loan, (a) the fair value of the property and assets of the Borrower and its
Subsidiaries (on a consolidated basis) (including goodwill and other
intangibles) is greater than the liabilities, subordinated, contingent or
otherwise of the Borrower and its Subsidiaries (on a consolidated basis);
(b) the present fair saleable value of the property of the Borrower and its
Subsidiaries (on a consolidated basis) (including goodwill and other
intangibles) is not less than the amount that will be required to pay the
probable liability of the Borrower and its Subsidiaries (on a consolidated
basis) of their debts as they become absolute and matured; (c) the Borrower and
its Subsidiaries (on a consolidated basis) have not incurred, or believe that
they will incur, debts or liabilities beyond the ability of the Borrower and its
Subsidiaries (on a consolidated basis) to pay such debts and liabilities as they
mature; and (d) the Borrower and its Subsidiaries (on a consolidated basis) do
not have unreasonably small capital with which to conduct the business in which
they are engaged.
SECTION 3.20.    Licensing and Accreditation. Except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect, each of the
Borrower and the Subsidiaries (i) has obtained and maintains accreditation from
one or more generally recognized accreditation agencies where such accreditation
is customary in the industry in which it is engaged; (ii) in the case of each
HMO Subsidiary, has entered into and maintains in good standing its contract
with the Centers for Medicare and Medicaid Services to be a Medicare Advantage
Organization or such other agreement to be able to provide managed health care
services to Medicare or Medicaid; and (iii) has taken all necessary action to
obtain, preserve and maintain each certificate of authority, license, permit,
authorization and other approval of any Governmental Authority required for the
conduct of its business and material to the business of the Borrower and its
Subsidiaries taken as a whole, and all of such certificates, licenses, permits,
authorizations or approvals are in full force and effect and have not been
revoked or suspended or otherwise limited, including action to obtain, preserve
and maintain with respect to each HMO Subsidiary all certificates of authority,
licenses, permits, authorizations and other approvals required under the HMO
Regulations or other regulations issued by the applicable Governmental
Authority, including approvals required to ensure that such HMO Subsidiary and
Insurance Subsidiary is eligible for all reimbursements available under the HMO
Regulations or other regulations issued by the applicable Governmental
Authority, and all of such certificates, licenses, permits, authorizations or
approvals are in full force and effect and have not been revoked or suspended or
otherwise limited.
SECTION 3.21.    Medicare and Medicaid Notices and Filings Related to Business.
Except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, each of the Borrower and the HMO Subsidiaries has
timely filed (a) all reports and other filings required to be filed in
connection with the Medicare and Medicaid programs in which they participate,
and all such reports and filings are true and complete in all material respects,
and (b) all material reports, data and other information required by any other
Governmental Authority with authority to regulate it or its business or
operations in any manner. Except to the extent any such action could not
reasonably be expected to result in a Material Adverse Effect, (i) there are no
claims, actions, proceedings or appeals pending (and none of the Borrower or any
Subsidiary has made any filing that would result in any claims, actions,
proceedings or appeals) before any Governmental Authority with respect to any
Medicare or Medicaid reports or claims filed by the Borrower or any Subsidiary
on or before the date hereof, or with respect to any adjustments, denials,
recoupments or disallowances by any intermediary, carrier, other insurer,
commission, board or

51

--------------------------------------------------------------------------------




agency in connection with any cost reports or claims, and (ii) no validation
review, survey, inspection, audit, investigation or program integrity review
related to the Borrower or any Subsidiary has been conducted by any Governmental
Authority or government contractor in connection with the Medicare or Medicaid
programs, and no such reviews are scheduled, pending or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any Subsidiary.
SECTION 3.22.    Sanctions Laws and Regulations. (a) The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective Senior
Officers, and, to the knowledge of the Senior Officers of the Borrower, their
respective directors, officers, employees and agents (if any), with
Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective officers and employees and to the knowledge of
the Borrower its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects.
(b)    None of (i) the Borrower, any Subsidiary or their respective Senior
Officers, or (ii)  to the knowledge of the Senior Officers of the Borrower, any
of the directors, officers, employees or agents (if any) of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other Transaction will violate
Anti-Corruption Laws or applicable Sanctions.
ARTICLE IV    

Conditions
SECTION 4.01.    Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received (i) from
each party hereto either (A) a counterpart of this Agreement signed on behalf of
such party or (B) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement and (ii) duly executed copies of the Loan Documents and such other
legal opinions, certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit C.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Sullivan & Cromwell LLP, counsel for the Borrower, and covering such
other matters relating to the Borrower, the Loan Documents or the Transactions
as the Administrative Agent shall reasonably request. The Borrower hereby
requests such counsel to deliver such opinion.
(c)    The Lenders shall have received (i) audited consolidated financial
statements of the Borrower for the period ended December 31, 2012 and
(ii) satisfactory consolidated financial statement projections through and
including the Borrower’s 2018 fiscal year, together with such information as the
Administrative Agent and the Lenders shall reasonably request (including,
without limitation, a detailed description of the assumptions used in preparing
such projections consistent with the Borrower’s past practices).

52

--------------------------------------------------------------------------------




(d)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit C.
(e)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
(f)    The Administrative Agent shall have received evidence reasonably
satisfactory to it that each of the credit facilities under the Existing Credit
Agreement, and any other credit facility currently in effect other than as set
forth on Schedule 4.01(f) for the Borrower and its Subsidiaries, shall have been
terminated and cancelled and all indebtedness thereunder shall have been fully
repaid (except to the extent being so repaid with the initial Revolving Loans)
and any and all liens thereunder shall have been terminated. For the avoidance
of doubt, “credit facility” as used in the immediately preceding sentence shall
not include any inter-company Indebtedness (e.g., Indebtedness payable from one
Subsidiary of the Borrower to another or any inter-company accounts payable
arising due to one Subsidiary advancing payment for the expenses of other
Subsidiaries of the Borrower in the ordinary course of business).
(g)    The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary in
connection with the Transactions have been obtained and are in full force and
effect.
(h)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable, documented out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

53

--------------------------------------------------------------------------------




Each request for a Borrowing (but not any Interest Election Request) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.
ARTICLE V    

Affirmative Covenants
The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have expired or been
terminated and the principal of and interest on each Loan, all fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled, have expired or are Cash
Collateralized as contemplated by Section 2.06(j) and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will, and will cause each of the
Subsidiaries to:
SECTION 5.01.    Existence; Businesses and Properties. (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the laws of the jurisdiction of its organization, except as otherwise expressly
permitted under Section 6.05 and except where the failure to be in good standing
could not reasonably be expected to have a Material Adverse Effect; provided
that any Subsidiary may dissolve, liquidate or wind up its affairs at any time
if such dissolution, liquidation or winding up, as applicable, could not
reasonably be expected to have a Material Adverse Effect.
(b)    Take all action to obtain, preserve, renew and maintain in full force and
effect all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business and to preserve, renew and
maintain all of its registered patents, trademarks, trade names and services
marks, except, in each case, to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and maintain and
preserve all property material to the conduct of its business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times.
SECTION 5.02.    Insurance. Maintain in full force and effect (i) except to the
extent the Borrower and the Subsidiaries are self-insured on terms consistent
with industry practice, adequate insurance (including workers’ compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with financially sound and reputable insurance companies, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates and
(ii) such other insurance as may be required by law.
SECTION 5.03.    Obligations and Taxes. Pay and discharge as the same shall
become due and payable its Indebtedness and other obligations and all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all material lawful claims that, if
unpaid, might give rise to a Lien upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such tax, assessment, charge, levy or claim so long as the
validity or amount thereof shall be contested in good faith by appropriate
proceedings diligently conducted and the Borrower and the Subsidiaries shall
have set aside on their books adequate reserves with respect thereto in
accordance with GAAP and SAP, as applicable, and such contest operates to
suspend collection of the contested obligation, tax, assessment or charge and
enforcement of a Lien.

54

--------------------------------------------------------------------------------




SECTION 5.04.    Financial Statements, Reports, etc. Furnish to the
Administrative Agent, who will make it available to each Lender:
(a)    within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of income, changes in
members’ or stockholders’ equity, as applicable, and cash flows showing the
financial condition of the Borrower and its consolidated Subsidiaries as of the
close of such fiscal year and the results of its operations and the operations
of such Subsidiaries during such year, together with comparative figures for the
immediately preceding fiscal year, together with an Audit Report of Deloitte &
Touche, LLP, or other independent public accountants of recognized national
standing and accompanied by an opinion of such accountants (which opinion shall
be without a “going concern” or like qualification or exception (other than such
a qualification or exception that is solely with respect to, or resulting solely
from, the upcoming maturity date of the Loans hereunder, being scheduled to
occur within twelve months from the time such report is delivered) and without
any qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements fairly present the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statements of income and cash flows showing the financial condition of the
Borrower and its consolidated Subsidiaries as of the close of such fiscal
quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and comparative figures for the same periods in the immediately
preceding fiscal year, all certified by a Financial Officer of the Borrower as
fairly presenting the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes;
(c)    [intentionally omitted];
(d)    concurrently with any delivery of financial statements under clause (a)
or (b) of this Section, a certificate of a Financial Officer of the Borrower
opining on or certifying such statements certifying that no Default or Event of
Default has occurred or, if such a Default or an Event of Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto;
(e)    within 15 days following the filing of a 10-K with the SEC by the
Borrower, an annual consolidated budget for the succeeding fiscal year
(including a projected consolidated balance sheet and related statements of
projected operations and cash flows as of the end of and for such succeeding
fiscal year and each quarter thereof and setting forth the assumptions used for
purposes of preparing such budget) as reviewed by the Borrower’s board of
directors and, promptly when available, any significant revisions of such
budget;
(f)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed to its shareholders, as the
case may be;
(g)    promptly after the written request by the Administrative Agent, all
documentation and other information that the Administrative Agent reasonably
requests in order to comply with ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act; and

55

--------------------------------------------------------------------------------




(h)    promptly upon written request from the Administrative Agent, from time to
time, such other information regarding any of the operations, business affairs
and financial condition of the Borrower or any Subsidiary, or compliance with
the terms of any Loan Document, as the Administrative Agent or any Lender may
reasonably request, including a summary of unregulated cash flow items of the
Borrower substantially in the form agreed to between the Borrower and the
Administrative Agent as of the Effective Date.
Information required to be delivered pursuant to Sections 5.04(a), 5.04(b) and
5.04(f) shall be deemed to have been delivered if such information, or one or
more annual, quarterly or other periodic reports containing such information,
shall have been posted by the Administrative Agent on an IntraLinks or similar
site to which the Lenders have been granted access or shall be available on the
website of the SEC at http://www.sec.gov; provided that, for the avoidance of
doubt, the Borrower shall be required to provide copies of the compliance
certificates required by clause (d) of this Section 5.04 to the Administrative
Agent. Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent. In the event any financial statements delivered under
clause (a) or (b) above shall be restated, the Borrower shall deliver, promptly
after such restated financial statements become available, revised compliance
certificates required by clause (d) of this Section 5.04 with respect to the
periods covered thereby that give effect to such restatement, signed by a
Financial Officer of the Borrower.
SECTION 5.05.    Litigation and Other Notices. Furnish to the Administrative
Agent, the Issuing Bank and each Lender, promptly after any Responsible Officer
of the Borrower or any Subsidiary obtains knowledge thereof, written notice of
the following:
(a)    any Default or Event of Default, specifying the nature and extent thereof
and the corrective action, if any, taken or proposed to be taken with respect
thereto;
(b)    not later than five (5) Business Days after receipt of official written
notice, the filing or commencement of, or (to the extent permitted by law, rule
or regulation) any threat or notice of intention of any person to file or
commence, any investigation, action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Borrower or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;
(c)    within five (5) Business Days thereof, the occurrence of any ERISA Event
that, alone or together with any other ERISA Events that have occurred, could
reasonably be expected to have a Material Adverse Effect;
(d)    not later than five (5) Business Days after receipt of official written
notice, any development that has resulted in, or could reasonably be expected to
result in, an Exclusion Event, including any notice by the OIG of exclusion or
proposed exclusion of the Borrower or any Subsidiary from any Medical
Reimbursement Program in which it participates, and any other development that
has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect;
(e)    not later than five (5) Business Days after receipt of official written
notice, commencement of any material audit of the Borrower or any Subsidiary by
any regulatory authority, including any HMO Regulator, and commencement of any
proceeding or other action against the Borrower or any Subsidiary, in each case,
that could reasonably be expected to result in a suspension, revocation or
termination of any material contract of the Borrower or any Subsidiary with
respect to Medicaid or Medicare, including any such contract to be a Medicare
Advantage Organization, in each case to the extent such suspension, revocation
or termination is material to the Borrower and its Subsidiaries taken as a
whole; and

56

--------------------------------------------------------------------------------




(f)    receipt by the Borrower or any Subsidiary of (i) any notice of suspension
or forfeiture of any material certificate of authority or similar license of any
HMO Subsidiary to the extent such suspension or forfeiture is material to the
Borrower and its Subsidiaries, taken as a whole and (ii) to the extent permitted
by law, rule or regulation, any other material notice of deficiency, compliance
order or adverse report issued by any regulatory authority, including any HMO
Regulator, or private insurance company pursuant to a material provider
agreement that, if not promptly complied with or cured, could reasonably be
expected to result in the suspension or forfeiture of any certification,
license, permit, authorization or other approval necessary for such HMO
Subsidiary to carry on its business as then conducted or in the termination of
any insurance or reimbursement program then available to any HMO Subsidiary, in
each case to the extent such suspension, termination or forfeiture is material
to the Borrower and its Subsidiaries, taken as a whole.
SECTION 5.06.    Maintaining Records; Access to Properties and Inspections. (a)
Maintain (i) proper books of record and account, in which true, complete and
correct entries in conformity with GAAP or SAP, as applicable, shall be made of
all material financial transactions and matters involving the material assets
and business of the Borrower and the Subsidiaries and (ii) such books of record
and account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Borrower and the
Subsidiaries.
(b)    Permit representatives designated by, and independent contractors of, the
Administrative Agent or any Lender to visit and inspect any of its properties,
to examine (subject to applicable laws of Governmental Authorities regarding
confidentiality of patient health information and other confidentiality
restrictions of Governmental Authorities to which the Borrower and its
Subsidiaries are bound) its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers and independent public accountants
(provided that so long as no Event of Default exists, a representative of the
Borrower shall be permitted to be present in such discussions), all at the
expense of the Borrower and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrower (which notice shall not be required at any time after the
occurrence and during the continuance of an Event of Default); provided,
however, that so long as no Event of Default has occurred and is continuing, the
Borrower shall be obligated to pay the expenses of only one such visit in any
calendar year. Notwithstanding the foregoing, neither the Borrower nor any
Subsidiary shall be required to disclose (i) any materials subject to a
confidentiality obligation binding upon the Borrower or such Subsidiary
(provided that the Borrower or such Subsidiary shall, at the request of the
Administrative Agent or any Lender, use commercially reasonable efforts to
obtain permission for such disclosure and, in the event permission cannot be
obtained, furnish some information regarding the matters to which such materials
relate as can reasonably be furnished without violation of such confidentiality
obligations) or (ii) any communications protected by attorney-client privilege
the disclosure or inspection of which would waive such privilege.
SECTION 5.07.    Use of Proceeds. In the case of the Borrower, use (a) the
proceeds of the Loans solely for general corporate purposes, including, without
limitation, for Permitted Investments, Permitted Acquisitions, settlement
payments and the payment of any fees and expenses in connection with the
settlement of any litigation or investigation to which the Borrower or any of
its Subsidiaries is a party; and (b) Letters of Credit solely to support payment
obligations incurred in the ordinary course of business by the Borrower and its
Subsidiaries or in connection with any litigation or investigation to which the
Borrower or any of its Subsidiaries is a party.
SECTION 5.08.    Compliance with Laws. (a) Comply with all applicable laws,
rules, regulations, orders, writs, injunctions and decrees of any Governmental
Authority (including, without limitation, Environmental Laws, Titles XVIII and
XIX of the Social Security Act, Medicare Regulations,

57

--------------------------------------------------------------------------------




Medicaid Regulations, the Anti-Kickback Statute, HMO Regulations and Health
Insurance Portability and Accountability Act of 1996), whether now existing or
hereafter enacted, except where the failure to comply therewith, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
(b)    Obtain and maintain all material certifications, licenses, permits,
authorizations and approvals of all applicable Governmental Authorities as are
required for the conduct of its material business as currently conducted and as
proposed to be conducted, including material licenses and contracts with
Medicare and Medicaid to the extent such certifications, licenses, permits,
authorizations and contracts are material to the conduct of the business of the
Borrower and the Subsidiaries taken as a whole.
(c)    Use commercially reasonable efforts to ensure that billing policies,
arrangements, protocols and instructions comply in all material respects with
reimbursement requirements under Medicare, Medicaid and other Medical
Reimbursement Programs in which it participates and are administered by properly
trained personnel.
(d)    Maintain a compliance program for the Borrower and the Subsidiaries that
(i) satisfies the material requirements therefor applicable to Medicare
Advantage Organizations and (ii) is reasonably designed to provide internal
controls effective to promote adherence to, and prevent and detect any material
violation of, any applicable material laws, rules and regulations and, in any
event, includes regular internal audits and monitoring to ensure compliance
therewith and with all material applicable laws, rules and regulations.
(e)    Maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.
SECTION 5.09.    Designation of Obligations. In the event that the Borrower or
any Subsidiary shall at any time issue or have outstanding any Indebtedness that
by its terms is subordinated to any other Indebtedness of the Borrower or such
Subsidiary, take all actions as shall be necessary to cause the Obligations to
constitute senior indebtedness (however denominated) in respect of such
subordinated Indebtedness and to enable the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such subordinated Indebtedness. In
furtherance of the foregoing, the Obligations are hereby designated as “senior
indebtedness” and, if relevant, as “designated senior indebtedness” in respect
of all such subordinated Indebtedness and are further given all such other
designations as shall be required under the terms of any such subordinated
Indebtedness in order that the Lenders may have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior Indebtedness under the terms of such subordinated Indebtedness.
ARTICLE VI    

Negative Covenants
The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have expired or been
terminated and the principal of and interest on each Loan, all fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been cancelled, have expired or are Cash
Collateralized as contemplated by Section 2.06(j) and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, neither Borrower will, nor will they cause or
permit any of the Subsidiaries to:

58

--------------------------------------------------------------------------------




SECTION 6.01.    Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:
(a)    Indebtedness (including Guarantees) existing on the Effective Date and,
to the extent in excess of $2,000,000, set forth in Schedule 6.01 (and any
refinancings, renewals and replacements of any such Indebtedness that do not
(i) increase the outstanding principal amount thereof or (ii) result in a
maturity date that is prior to, or decrease the weighted average life thereof
for the period ending before, the earlier of (x) the 91st day following the
Maturity Date and (y) the date on which such original Indebtedness matured);
(b)    Indebtedness created hereunder and under the other Loan Documents and the
other Obligations;
(c)    Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary;
(d)    Indebtedness of the Borrower or any of its Subsidiaries arising under any
Swap Agreement, provided that such Swap Agreement was entered into by such
person in the ordinary course of business for the purpose of managing risks
associated with liabilities, commitments, investments, assets or property held
or reasonably anticipated by such person or interest rate, foreign currency
exchange rate exposure, and not for purposes of speculation;
(e)    purchase money Indebtedness, Synthetic Lease Obligations and Capital
Lease Obligations of the Borrower and its Subsidiaries incurred to finance all
or any part of the purchase price, lease or cost of design, installation,
construction or improvement of fixed or capital assets, including IT Assets, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) the
aggregate amount of all such Indebtedness does not exceed, at the time of
incurrence of any such Indebtedness, the greater of (x) $90,000,000 and (y) 3.0%
of Consolidated Total Assets, (ii) such Indebtedness is issued and any Liens
securing such Indebtedness are created concurrently or within 270 days after
such acquisition or the completion of such construction or improvement and
(iii) no Lien securing such Indebtedness shall extend to or cover any property
or asset of the Borrower or any Subsidiary other than the asset so financed;
(f)    the incurrence of Indebtedness of the Borrower or any Subsidiary
consisting of Guarantees, indemnities, holdbacks, earn-out, non-compete,
consulting, deferred compensation, purchase price adjustments and similar
obligations in connection with the acquisition or disposition of assets,
including Equity Interests of Subsidiaries or contingent payment obligations
incurred in connection with the acquisition of assets which are contingent on
the performance of the assets acquired, other than guarantees of Indebtedness
incurred by any Person acquiring all or any portion of such assets or Equity
Interests of such Subsidiary for the purpose of financing such acquisition;
(g)    letters of credit of any Designated HMO Subsidiary, HMO Subsidiary,
Designated Insurance Subsidiary or Insurance Subsidiary that are Cash
Collateralized in an aggregate principal amount at any one time outstanding not
to exceed an amount equal to 2.0% of the total consolidated revenue of the
Borrower and its Subsidiaries for the four-quarter period ended as of the last
day of the most recent fiscal quarter for which financial statements of the
Borrower have been delivered in accordance with Section 5.04 (or, prior to the
delivery of such financial statements, based on the financial statements of the
Borrower as of September 30, 2013);
(h)    Indebtedness (i) consisting of the financing of insurance premiums, (ii)
incurred in the ordinary course of business and owed to any Person providing
property, casualty or liability insurance

59

--------------------------------------------------------------------------------




to the Borrower or its Subsidiaries, so long as such Indebtedness shall not be
in excess of the amount of the unpaid cost of and shall be incurred only to
defer the cost of, such insurance for the year in which such Indebtedness is
incurred and such Indebtedness shall only be outstanding during such year and
(iii) consisting of take or pay obligations in supply agreements, in each case
in the ordinary course of business;
(i)    Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary (subject to
any limitations in respect of Guarantees of any Indebtedness set forth in
clauses (v) and (z) of this Section 6.01);
(j)    unsecured Indebtedness incurred by the Borrower in connection with a
Permitted Acquisition; provided that (i) at the time of the incurrence of such
Indebtedness, both before and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing, (ii) the aggregate principal
amount of the Indebtedness permitted by this clause shall not exceed, at the
time of incurrence of any such Indebtedness, $25,000,000, (iii) such
Indebtedness shall be expressly subordinated to the Obligations on terms
reasonably satisfactory to the Administrative Agent, (iv) such Indebtedness
shall have a maturity date at least 91 days after the Maturity Date and shall
require no scheduled or other mandatory payment of principal (including any
payment at the option of the holders of such Indebtedness and any payment
pursuant to a sinking fund obligation, but excluding any payment required upon
the occurrence of a change in control, however defined in the documents
governing such Indebtedness) prior to the 91st day following the Maturity Date,
(v) on or prior to the date of such incurrence, the Borrower shall have
delivered a certificate of a Financial Officer of the Borrower confirming
compliance with this clause, together with reasonably detailed calculations
demonstrating satisfaction of the requirement set forth in this section; and any
refinancings, renewals and replacements of any such Indebtedness that do not
(x) increase the outstanding principal amount thereof or (y) result in a
maturity date that is prior to, or decrease the weighted average life thereof
for the period ending before, the earlier of (A) 91st day following the Maturity
Date and (B) the date on which such original Indebtedness matured);
(k)    Indebtedness of any Person that becomes a Subsidiary, or is merged with
or consolidated into the Borrower, or any of its Subsidiaries, after the date
hereof (provided that (i) such Indebtedness exists at the time such person
becomes a Subsidiary, or is merged with or consolidated into the Borrower or one
of its Subsidiaries, and is not created in contemplation of or in connection
with such person becoming a Subsidiary, (ii) the aggregate principal amount of
Indebtedness permitted by this subsection 6.01(k) shall not exceed, at the time
of incurrence of any such Indebtedness, the greater of (x) $60,000,000 and (y)
2.0% of Consolidated Total Assets and (iii) any Liens securing such Indebtedness
shall only be permissible to the extent permitted by Section 6.02(j)) and any
refinancings, renewals and replacements of any such Indebtedness that do not
(x) increase the outstanding principal amount thereof, (y) result in a maturity
date that is prior to, or decrease the weighted average life thereof for the
period ending before, the earlier of (A) 91st day following the Maturity Date
and (B) the date on which such original Indebtedness matured or (z) expand the
scope of the Liens securing such Indebtedness beyond the scope permitted by
Section 6.02(j);
(l)    Indebtedness in respect of bid, appeal, surety and performance bonds,
completion guarantees or other similar arrangements, provider claims, workers’
compensation claims, statutory, appeal or similar obligations, bankers’
acceptances, payment obligations in connection with sales tax and insurance or
other similar requirements in the ordinary course of business or in respect of
awards or judgments not resulting in an Event of Default;
(m)    other unsecured Indebtedness of the Borrower in an aggregate principal
amount (which, in the case of any Indebtedness issued with original issue
discount shall mean the accreted value of

60

--------------------------------------------------------------------------------




such Indebtedness) not exceeding, at the time of incurrence of any such
Indebtedness, the greater of (x) $30,000,000 and (y) 1.0% of Consolidated Total
Assets;
(n)    other secured Indebtedness of the Borrower and its Subsidiaries in an
aggregate principal amount not exceeding, at the time of incurrence of any such
Indebtedness, the greater of (x) $75,000,000 and (y) 2.5% of Consolidated Total
Assets;
(o)    Indebtedness under the Existing Letters of Credit; provided, that such
letters of credit may not be renewed (other than pursuant to the auto-renewal
provisions thereof), extended or replaced other than with Letters of Credit
issued under this Agreement or letters of credit that are Cash Collateralized;
(p)    Indebtedness of the Borrower and its Subsidiaries under letters of credit
(i) in an aggregate amount not to exceed, at the time of incurrence of any such
Indebtedness, the greater of (x) $60,000,000 and (y) 2.0% of Consolidated Total
Assets plus (ii) additional amounts as may be required pursuant to Requirements
of Law to satisfy regulatory obligations of Designated HMO Subsidiaries,
Designated Insurance Subsidiaries, HMO Subsidiaries and Insurance Subsidiaries;
(q)    Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts; provided, such Indebtedness shall
be extinguished within ten (10) Business Days after the incurrence thereof or
arising in connection with endorsement of instruments for deposit in the
ordinary course of business;
(r)    guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Borrower and its
Subsidiaries;
(s)    Indebtedness of the HMO Subsidiaries and Insurance Subsidiaries under
letters of credit incurred in the ordinary course of business or as may
otherwise be required from time to time pursuant to Requirements of Law, in an
aggregate amount (together with any outstanding Indebtedness incurred pursuant
to Section 6.01(p)) not to exceed, at the time of incurrence of any such
Indebtedness, an amount equal to 5.0% of the total consolidated revenue of the
Borrower and its Subsidiaries for the four-quarter period ended as of the last
day of the most recent fiscal quarter for which financial statements of the
Borrower have been delivered in accordance with Section 5.04 (or, prior to the
delivery of any such financial statements, based on the financial statements of
the Borrower as of September 30, 2013);
(t)    guaranties (i) in favor of one or more Governmental Authorities by the
Borrower or a Subsidiary of Indebtedness of any HMO Subsidiary or an Insurance
Subsidiary otherwise permitted to be incurred by such HMO Subsidiary or
Insurance Subsidiary under this Section 6.01 to the extent that such guaranties
are required pursuant to applicable Requirements of Law or (ii) by the Borrower
or a Subsidiary of commercial obligations of an HMO subsidiary or an Insurance
Subsidiary incurred in the ordinary course of business;
(u)    [intentionally omitted];
(v)    unsecured senior Indebtedness incurred by the Borrower; provided, that
(i) at the time of the incurrence of any such Indebtedness, both before and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing, (ii) the Cash Flow Leverage Ratio, at the time of and after
giving effect (including giving effect on a Pro Forma Basis) to the incurrence
of any such Indebtedness shall be at least 0.25 to 1.00 less than the maximum
Cash Flow Leverage Ratio then permitted by Section 6.12, (iii) no Subsidiary
(other than a Subsidiary that has guaranteed the Obligations hereunder in
accordance with the last paragraph of this Section 6.01) shall Guarantee such
Indebtedness except to the

61

--------------------------------------------------------------------------------




extent that the aggregate principal amount of all Guarantees by Subsidiaries
pursuant to this subsection 6.01(v) does not exceed, at the time of incurrence
of any such Guarantee, the greater of (x) $60,000,000 and (y) 2.0% of
Consolidated Total Assets and (iv) other than with respect to Indebtedness in an
aggregate outstanding principal amount not in excess of $50,000,000, such
Indebtedness shall have a maturity date at least 91 days after the Maturity Date
and shall require no scheduled or other mandatory payment of principal
(including any payment at the option of the holders of such Indebtedness and any
payment pursuant to a sinking fund obligation, but excluding any payment
required upon the occurrence of a change in control, however defined in the
documents governing such Indebtedness) prior to the 91st day following the
Maturity Date;
(w)    unsecured Indebtedness incurred by the Borrower; provided, that (i) at
the time of the incurrence of any such Indebtedness, both before and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing, (ii) the Cash Flow Leverage Ratio at the time of and after giving
effect (including giving effect on a Pro Forma Basis) to the incurrence of such
Indebtedness shall not exceed the maximum Cash Flow Leverage Ratio then
permitted by Section 6.12, (iii) such Indebtedness shall be expressly
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent and (iv) such Indebtedness shall have a maturity date at
least 91 days after the Maturity Date and shall require no scheduled or other
mandatory payment of principal (including any payment at the option of the
holders of such Indebtedness and any payment pursuant to a sinking fund
obligation, but excluding any payment required upon the occurrence of a change
in control, however defined in the documents governing such Indebtedness) prior
to the 91st day following the Maturity Date;
(x)    Indebtedness of the Borrower in respect of the Senior Unsecured Notes
(and any refinancings, renewals and replacements of any such Indebtedness so
long as such Indebtedness shall have a maturity date at least 91 days after the
Maturity Date and shall require no scheduled or other mandatory payment of
principal (including any payment at the option of the holders of such
Indebtedness and any payment pursuant to a sinking fund obligation, but
excluding any payment required upon the occurrence of a change in control,
however defined in the documents governing such Indebtedness) prior to the
91st day following the Maturity Date);
(y)    Indebtedness representing deferred compensation or other similar
arrangements to employees and directors of the Borrower or any Subsidiary
incurred in the ordinary course of business;
(z)    the incurrence of Indebtedness on behalf of or representing Guarantees of
any Joint Venture not to exceed in the aggregate, at the time of incurrence of
any such Indebtedness, the greater of (a) $30,000,000 and (b) 1.0% of
Consolidated Total Assets;
(aa)    the incurrence of Indebtedness consisting of obligations to make
payments to current or former directors, officers, employees or consultants,
their respective Affiliates, heirs and executors with respect to the
cancellation, purchase or redemption of, Equity Interests of the Borrower or any
Subsidiary to the extent permitted under Section 6.06; and
(bb)    other unsecured Indebtedness of the Subsidiaries in an aggregate
principal amount not exceeding, at the time of incurrence of any such
Indebtedness, the greater of (i) $90,000,000 and (ii) 3.0% of Consolidated Total
Assets.
For purposes of determining compliance with this Section 6.01, (A) Indebtedness
need not be permitted solely by reference to one category of permitted
Indebtedness described in Section 6.01(a) through 6.01(aa) but may be permitted
in part under any combination thereof and (B) in the event that an item of
Indebtedness (or any portion thereof) meets the criteria of one or more of the
categories of permitted Indebtedness described in Sections 6.01(a) through (aa),
the Borrower shall, in its sole discretion, classify

62

--------------------------------------------------------------------------------




or reclassify, or later divide, classify or reclassify, such item of
Indebtedness (or any portion thereof) in one of the above clauses and such item
of Indebtedness shall be treated as having been incurred or existing pursuant to
only one of such clauses. In addition, with respect to any Indebtedness that was
permitted to be incurred hereunder on the date of such incurrence, any increase
in the amount of such Indebtedness (solely in connection with any accrual of
interest, the accretion of accreted value, the amortization of original issue
discount and the payment of interest in the form of additional Indebtedness) as
of the date of such incurrence.
Notwithstanding the foregoing provisions of this Section 6.01, it is understood
and agreed that the Borrower shall not at any time permit any Subsidiary to
guaranty any Material Indebtedness of the Borrower (including the obligations
under any publicly issued or privately placed debt securities of the Borrower
but excluding any guaranties permitted by any of clauses (e), (f), (h), (l),
(p), (q), (r), (s) and (t) of this Section 6.01 or pursuant to a Requirement of
Law) (any such guaranty being referred to herein as a “Specified Guaranty”)
unless and until such Subsidiary has guaranteed the Obligations hereunder (as
well as all Swap Obligations and Banking Services Obligations) pursuant to a
guaranty agreement in form and substance reasonably satisfactory to the
Administrative Agent, such guaranty agreement to be accompanied by appropriate
corporate resolutions, other corporate documentation and legal opinions in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel. The Borrower further covenants to execute and, concurrently with or
prior to the entry by any Subsidiary into a Specified Guaranty, deliver all such
amendments to this Agreement as are reasonably requested by, and in form and
substance reasonably satisfactory to, the Administrative Agent the Required
Lenders in order to reflect the existence of such guaranty of the Obligations
hereunder (as well as all Swap Obligations and Banking Services Obligations)
contemplated by the immediately preceding sentence.
SECTION 6.02.    Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person, including any Subsidiary) now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except:
(a)    Liens on property or assets of the Borrower and the Subsidiaries existing
on the date hereof and, in the case of liens securing obligations in excess of
$2,000,000 on the date hereof, set forth in Schedule 6.02; provided that such
Liens (i) shall not apply to any other property or asset of the Borrower or any
Subsidiary not subject to such lien as of the Effective Date and (ii) shall
secure only those obligations which they secure on the date hereof and, other
than in the case of judgments, extensions, renewals and replacements thereof
permitted hereunder;
(b)    [intentionally omitted];
(c)    Liens for taxes, assessments or other governmental charges or claims that
are not due and payable or which are being contested in good faith by
appropriate proceedings diligently conducted;
(d)    statutory Liens of banks (and rights of set-off) landlords and carriers,
warehousemen, mechanics, materialmen, repairmen, workmen; or other like Liens
arising in the ordinary course of business and securing obligations that are not
due and payable or which are being contested in good faith by appropriate
proceedings diligently conducted;
(e)    Liens, pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(f)    Liens, pledges or deposits to secure the performance of tenders, bids,
trade contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory obligations, government

63

--------------------------------------------------------------------------------




contracts, surety and appeal bonds, performance bonds and other obligations of a
like nature incurred in the ordinary course of business;
(g)    easements, zoning restrictions, rights-of-way, encroachments,
restrictions, minor defects or irregularities in title and other similar
encumbrances which, in the aggregate, do not materially detract from the value
of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any Subsidiary;
(h)    Liens securing judgments, decrees or attachments (or appeal or other
surety bonds relating to such judgments), provided that no such judgment
constitutes an Event of Default under clause (i) of Section 7.01 or Liens
securing appeal or surety bonds related thereto;
(i)    Liens securing Indebtedness permitted pursuant to clause (e) of Section
6.01; provided that (i) such security interests are incurred, and the
Indebtedness secured thereby is created, within 90 days after such acquisition
(or construction), (ii) the Indebtedness secured thereby does not exceed the
cost of such real property, improvements or equipment at the time of such
acquisition (or construction) and (iii) such security interests do not apply to
any other property or assets of the Borrower or any Subsidiary;
(j)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any person that becomes a Subsidiary, or is merged with, or consolidated
into, the Borrower or any Subsidiary, after the date hereof prior to the time
such person becomes a Subsidiary, or is merged with or consolidated into the
Borrower or any Subsidiary; provided that (i) such Lien is not created in
contemplation of, or in connection with, such acquisition or such person
becoming a Subsidiary, or being merged with or consolidated into the Borrower or
any Subsidiary, as the case may be, (ii) such Lien does not apply to any other
property or asset of the Borrower or any Subsidiary and (iii) such Lien secures
only those obligations which it secures on the date of such acquisition or the
date such person becomes a Subsidiary, or is merged with or consolidated into
the Borrower or any Subsidiary, as the case may be, and extensions, renewals and
replacements thereof permitted by this Agreement;
(k)    licenses, leases or subleases and other intellectual property rights
granted to others not interfering in any material respect with the business of
the Borrower or any Subsidiary;
(l)    any interest or title of a lessor or sublessor under, and Liens arising
from UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases permitted by this
Agreement;
(m)    normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;
(n)    Liens of a collection bank arising in the ordinary course of business
under Section 4-210 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon;
(o)    Liens of sellers of goods to the Borrower and any Subsidiary arising
under Article 2 of the UCC in effect in the relevant jurisdiction or similar
provisions of applicable law in the ordinary course of business, covering only
the goods sold and securing only the unpaid purchase price for such goods and
related expenses;
(p)    Liens in the nature of municipal ordinances, zoning, entitlement, land
use and environmental regulation;

64

--------------------------------------------------------------------------------




(q)    [intentionally omitted];
(r)    Liens to secure Indebtedness of the type referred to in clause (p) of
Section 6.01;
(s)    Liens to secure the Existing Letters of Credit and any renewals,
extensions and replacements thereof permitted pursuant to Section 6.01(o);
(t)    Liens arising under or existing as a result of any federal, state or
foreign securities or insurance regulatory law, or order of arrangement or
agreement with any regulatory body or agency, so long as such Liens do not
secure Indebtedness.
(u)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
(v)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(w)    Liens securing Indebtedness permitted pursuant to Section 6.01(h);
provided any such Lien shall encumber only the rights and interests under the
insurance policy that secures such Indebtedness;
(x)    Liens on assets of the Borrower or any of the Subsidiaries securing
Indebtedness permitted pursuant to Section 6.01(n);
(y)    Liens on assets of any of the HMO Subsidiaries and Insurance Subsidiaries
securing Indebtedness permitted pursuant to Section 6.01(s);
(z)    (i) Liens securing Swap Obligations permitted pursuant to clause (d) of
Section 6.01 and (ii) Liens securing letters of credit permitted pursuant to
clause (g) of Section 6.01;
(aa)    other Liens on assets securing Indebtedness and other obligations in an
aggregate amount not to exceed, at the time of incurrence of any such secured
Indebtedness or other obligations, $25,000,000;
(bb)    Liens deemed to exist by reason of (x) any encumbrance or restriction
(including put and call arrangements) with respect to any joint venture or
similar arrangement or (y) any encumbrance or restriction imposed by any
contract for the sale by the Borrower or any of the Subsidiaries of any of the
Equity Interests of its subsidiaries, or any business unit or division or assets
permitted pursuant to this Agreement; and
(cc)    Liens granted in favor of the Borrower.
For purposes of determining compliance with this Section 6.02, (A) a Lien need
not be permitted solely by reference to one category of permitted Liens
described in Section 6.02(a) through (cc) but may be permitted in part under any
combination thereof and (B) in the event that a Lien (or any portion thereof)
meets the criteria of one or more of the categories of permitted Liens described
in Section 6.02(a) through (cc), the Borrower shall, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify, such Lien (or
any portion thereof) in any manner that complies with this covenant and will
only be required to include the amount and type of such Lien in one of the above
clauses and such Lien will be treated as being incurred or existing pursuant to
only one of such clauses. In addition, with respect to any Lien securing

65

--------------------------------------------------------------------------------




Indebtedness that was permitted to secure such Indebtedness at the time of the
incurrence of such Indebtedness, such Lien shall be permitted to secure any
increase in the amount of such Indebtedness (solely in connection with any
accrual of interest, the accretion of accreted value, the amortization of
original issue discount and the payment of interest in the form of additional
Indebtedness) as of the date of such incurrence.
SECTION 6.03.    Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale of such property is
permitted by Section 6.05 and (b) any Capital Lease Obligations, Synthetic Lease
Obligations or Liens arising in connection therewith are permitted by
Sections 6.01 and 6.02, as the case may be.
SECTION 6.04.    Investments, Loans, Advances and Guarantees. Purchase, hold or
acquire any Equity Interests, evidences of indebtedness or other securities of,
make or permit to exist any loans or advances to, or any investment or any other
interest in, or Guarantee any obligation of, any other Person, except:
(a)    (i) investments by the Borrower and the Subsidiaries existing on the date
hereof in the Equity Interests of the Subsidiaries and (ii) additional
investments by the Borrower and the Subsidiaries in the Equity Interests of
persons that are Subsidiaries at the time such investments are made (including
Subsidiaries organized after the date hereof by the Borrower or existing
Subsidiaries);
(b)    Permitted Investments and investments that were Permitted Investments
when made;
(c)    loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or to any other Subsidiary;
(d)    investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit, in each
case in the ordinary course of business;
(e)    Indebtedness and Guarantees permitted by Section 6.01;
(f)    the Borrower and the Subsidiaries may make loans and advances in the
ordinary course of business to their respective directors, officers and
employees so long as the aggregate principal amount thereof at any time
outstanding (determined without regard to any write-downs or write-offs of such
loans and advances) shall not exceed $10,000,000 at the time of such loan or
advance;
(g)    investments in the form of Swap Agreements, provided that such Swap
Agreements meet the requirements set forth in clause (d) of Section 6.01;
(h)    the Borrower or any of the Subsidiaries may acquire all or a substantial
portion of the assets of a person or line of business of such person, or greater
than 50% of the Equity Interests of a person (referred to herein as the
“Acquired Entity”); provided that (i) the Acquired Entity shall constitute a
business permitted by Section 6.08; (ii) the Acquired Entity, if any, is
organized under the laws of the United States of America or any State thereof or
Puerto Rico or the District of Columbia and at least 80% of the consolidated
gross operating revenues of such Acquired Entity for the most recently completed
period of twelve months were derived from domestic operations in the United
States of America, any State thereof or Puerto Rico or the District of Columbia;
and (iii) at the time of such acquisition (A) both before and after

66

--------------------------------------------------------------------------------




giving effect thereto, no Default or Event of Default shall have occurred and be
continuing; (B) the Borrower would be in Pro Forma Compliance; (C) the Cash Flow
Leverage Ratio at the time of and after giving effect (including giving effect
on a Pro Forma Basis) to such acquisition shall be at least 0.25 to 1.00 less
than the maximum Cash Flow Leverage Ratio then permitted by Section 6.12; and
(iv) in the case of an acquisition involving consideration in excess of 10.0% of
Consolidated Total Assets, the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Borrower
confirming compliance with subclauses (i) through (iii) above (any acquisition
of an Acquired Entity meeting all the criteria of this clause being referred to
herein as a “Permitted Acquisition”);
(i)    in addition to investments permitted by clauses (a) through (h) of this
Section, additional investments, loans and advances by the Borrower and the
Subsidiaries so long as the aggregate amount invested, loaned or advanced
pursuant to this clause (determined without regard to any write-downs or
write-offs of such investments, loans and advances) does not exceed at the time
of such investment, loan or advance the greater of (x) $60,000,000 and (y) 2.0%
of Consolidated Total Assets;
(j)    investments in existence on, or made pursuant to binding commitments
existing on, the Effective Date and any investments consisting of an extension,
modification or renewal of any investments existing on, or made pursuant to a
binding commitment existing on, the Effective Date, and, in each case, to the
extent such investment is in excess of $2,000,000 on the Effective Date, set
forth on Schedule 6.04;
(k)    investments (i) received in compromise or resolution of (A) obligations
of trade creditors, health care providers or customers that were incurred in the
ordinary course of business, including pursuant to any plan of reorganization or
similar arrangement upon the bankruptcy or insolvency of any trade creditor,
health care provider or customer or (B) litigation, arbitration or other
disputes and (ii) deposits, prepayments and other credits to suppliers made in
the ordinary course of business consistent with the past practices of the
Borrower and its Subsidiaries;
(l)    investments in any HMO Subsidiary or any Insurance Subsidiary (other than
any Designated HMO Subsidiary or any Designated Insurance Subsidiary) in an
aggregate amount reasonably necessary to ensure that such HMO Subsidiary or
Insurance Subsidiary maintains (i) the minimum Statutory Net Worth threshold
required pursuant to applicable Requirements of Law and (ii) a minimum threshold
of Statutory Net Worth in compliance with Section 6.11);
(m)    investments in any Designated HMO Subsidiary or any Designated Insurance
Subsidiary in an aggregate amount necessary to ensure that such HMO Subsidiary
or Insurance Subsidiary maintains the minimum amount of capital as required
pursuant to applicable Requirements of Law; provided that such investments may
not be made at any time after the occurrence and during the continuance of a
Default or Event of Default;
(n)    Capital Expenditures with respect to the Borrower and its Subsidiaries
permitted by Section 6.10;
(o)    investments in prepaid expenses, negotiable instruments held for
collection and lease, and workers’ compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business;
(p)    investments described in Schedule 6.04;

67

--------------------------------------------------------------------------------




(q)    purchases and acquisitions of inventory, supplies, materials, services,
machinery and equipment or purchase of contract rights or licenses or leases of
intellectual property and other tangible assets, in each case in the ordinary
course of business;
(r)    investments as a result of consideration received in connection with
(i) an Asset Sale made in compliance with Section 6.05 or (ii) an Excluded Asset
Sale or (iii) any casualty or other insured damage to, or any taking under the
power of eminent domain or by condemnation or similar proceeding of, any
property or assets of the Borrower or any Subsidiary;
(s)    (i) Required Advances and (ii) other advances to Contract Providers in an
amount not to exceed (A) with respect to any Contract Provider (and its
Affiliates) individually, $40,000,000 at any time outstanding and (B) with
respect to Contract Providers collectively, the dollar equivalent of two percent
(2.0%) of the aggregate annual consolidated medical expenses of the Borrower and
its Subsidiaries on a consolidated basis for the immediately preceding fiscal
year;
(t)    investments by any Subsidiary in any other Subsidiary; provided that such
investments may not be made at any time after the occurrence and during the
continuance of a Default or Event of Default, provided, further, that the Cash
Flow Leverage Ratio at the time of and after giving effect (including giving
effect on a Pro Forma Basis) to each such investment shall be at least 0.25 to
1.00 less than the maximum Cash Flow Leverage Ratio then permitted by
Section 6.12;
(u)    investments permitted under Section 6.01(k);
(v)    deposits in the ordinary course of business to secure the performance of
Leases;
(w)    receivables owing to the Borrower or any of its Subsidiaries in
connection with deferred premium obligations or endorsements for collection or
deposit, in each case created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary terms;
(x)    investments consisting of, or made pursuant to, capital support or other
similar keep-well agreements, or Guarantees thereof, Guaranteed by the Borrower
or any HMO Subsidiary or Insurance Subsidiary that constitute insurance
contracts, or Guarantees of insurance products written by, or the performance
of, any HMO or Insurance Subsidiary of the Borrower, in each case in the
ordinary course of business consistent with business practices in effect on the
date hereof;
(y)    investments in Joint Ventures, provided, however, the Cash Flow Leverage
Ratio at the time of and after giving effect (including giving effect on a
Pro Forma Basis) to each such investment shall be at least 0.25 to 1.00 less
than the maximum Cash Flow Leverage Ratio then permitted by Section 6.12;
(z)    investments to the extent that payment for such Investments is made with
Equity Interests of the Borrower;
(aa)    investments acquired after the Effective Date as a result of the
acquisition by the Borrower or any Subsidiary of another Person, in the case of
any acquisition, merger, consolidation or amalgamation, in accordance with
Section 6.05, and to the extent that such investments were not made in
contemplation of or in connection with such acquisition, merger, consolidation
or amalgamation and were in existence on the date of such acquisition, merger,
consolidation or amalgamation;

68

--------------------------------------------------------------------------------




(bb)    loans and advances to directors, officers and employees of the Borrower
or any Subsidiary for business-related travel expenses, moving expenses and
other similar expenses, in each case incurred in the ordinary course of
business;
(cc)    investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons; and
(dd)    Guarantees by the Borrower or any Subsidiary of operating leases (other
than Capital Lease Obligations), trademarks, licenses, purchase agreements or of
other obligations that do not constitute Indebtedness, in each case entered into
by the Borrower or any Subsidiary in the ordinary course of business.
SECTION 6.05.    Interests of any Parent Entity; Mergers, Consolidations, Sales
of Assets and Acquisitions. (a) Merge into or consolidate with any other person,
or permit any other person to merge into or consolidate with it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all the assets (whether now owned or
hereafter acquired) of the Borrower, or any Equity Interests of the Borrower, or
less than all of the Equity Interests of any Subsidiary (other than the
Borrower), or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
person, except that (i) the Borrower and any Subsidiary may purchase and sell
inventory machinery, equipment and other tangible assets and Permitted
Investments in the ordinary course of business, (ii) if at the time thereof and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing (1) any Subsidiary or Joint Venture may merge
into, or consolidate or amalgamate with, or purchase or acquire the assets of
(or engage in a disposition to) a Subsidiary, (2) any Subsidiary or Joint
Venture may merge into, or consolidate or amalgamate with, any other Subsidiary
or Joint Venture in a transaction in which the surviving entity is a Subsidiary
and (3) the Borrower and the Subsidiaries may make Permitted Acquisitions,
(iii) the HMO Subsidiaries and the Insurance Subsidiaries may merge into, or
consolidate or amalgamate with, or purchase or acquire the assets of (or engage
in a disposition to) any other HMO Subsidiary, Insurance Subsidiary or
Subsidiary of an HMO Subsidiary or Insurance Subsidiary and (iv) any Subsidiary
or Joint Venture may merge into, or consolidate or amalgamate with, or purchase
or acquire the assets of (or engage in a disposition to) any Subsidiary or Joint
Venture.
(b)    Except as permitted pursuant to Section 6.05(a), engage in any Asset Sale
except:
(i)    Asset Sales that satisfy each of the following conditions:
(1) consideration at least 75% of which is cash or Cash Equivalents, (2) such
consideration, at the time such Asset Sale is agreed to, is at least equal to
the fair market value of the assets being sold, transferred, leased or disposed
of at the time such Asset Sale is agreed to, and (3) the fair market value of
all assets sold, transferred, leased or disposed of pursuant to this clause (i)
shall not exceed (A) the greater of (x) $60,000,000 and (y) 2.0% of Consolidated
Total Assets or (B) provided that the Cash Flow Leverage Ratio at the time of
and after giving effect (including giving effect on a Pro Forma Basis) to such
Asset Sale shall be at least 0.25 to 1.00 less than the maximum Cash Flow
Leverage Ratio then permitted by Section 6.12 and the net proceeds from such
Asset Sale are used within 180 days from the date of the receipt of such net
proceeds to repay Indebtedness or make a Permitted Investment, the greater of
(x) $300,000,000 and (y) 10.0% of Consolidated Total Assets;
(ii)    Asset Sales made in connection with Sale-Leaseback Transactions, the
proceeds of which, when taken together with the proceeds of all other Asset
Sales made under this Section 6.05(b) at the time of such sale, do not exceed
the greater of (x) $60,000,000 and (y) 2.0% of Consolidated Total Assets;
provided (1) the consideration received for such assets shall be in an amount at
least

69

--------------------------------------------------------------------------------




equal to the fair market value thereof (determined in good faith by the board of
directors of Borrower (or similar governing body)) and (2) no less than 100% of
such consideration shall be paid in cash on the date of such Asset Sale;
(iii)    Asset Sales among the Borrower and its Subsidiaries; and
(iv)    Asset Sales by the Borrower or any of its Subsidiaries to Joint Ventures
permitted pursuant to Section 6.04(y) and Asset Sales of Equity Interests in
Joint Ventures, provided, however, the Cash Flow Leverage Ratio at the time of
and after giving effect (including giving effect on a Pro Forma Basis) to such
Investment shall be at least 0.25 to 1.00 less than the maximum Cash Flow
Leverage Ratio then permitted by Section 6.12.
SECTION 6.06.    Restricted Payments; Restrictive Agreements. (a) Declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment (including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that:
(i)    any Subsidiary may declare and pay dividends or make other distributions
ratably to its equityholders;
(ii)    the Borrower may declare and pay dividends and other payments solely in
common shares of the Borrower;
(iii)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may (x) repurchase its Equity
Interests owned by retiring directors, officers or employees of the Borrower or
any of its Subsidiaries and (y) make payments to directors, officers or
employees of the Borrower or any of its Subsidiaries upon termination of
employment in connection with the exercise of stock options, stock appreciation
rights or similar equity or equity-based incentives pursuant to management or
other incentive plans or in connection with the death or disability of such
employees;
(iv)    the Borrower may repurchase restricted Equity Interests of the Borrower
issued as compensation to officers, directors and employees upon the vesting of
such restricted Equity Interests if the fair market value of such repurchased
Equity Interests represent an amount equal to the tax withholding obligations of
such officers, directors and employees that result from the vesting of such
restricted Equity Interests, and
(v)    so long as (A) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (B) the Cash Flow Leverage Ratio at the
time of and after giving effect (including giving effect on a Pro Forma Basis)
to a Restricted Payment shall be at least 0.25 to 1.00 less than the maximum
Cash Flow Leverage Ratio then permitted by Section 6.12, the Borrower may make
Restricted Payments provided that such Restricted Payments, cumulatively in the
aggregate are less than the sum, without duplication of (1) 50% of the
Consolidated Net Income for the period (taken as one accounting period) from
September 1, 2013 to the end of the Borrower’s most recently ended fiscal
quarter for which internal financial statements are available at the time of
such Restricted Payment (or, if such Consolidated Net Income for such period is
a deficit, less 100% of such deficit), plus (2) 100% of the aggregate net cash
proceeds (or the fair market value of property other than cash) received by
Borrower since the Effective Date as common equity capital or from the issuance
or sale of Equity Interests of the Borrower or from the issuance or sale of
convertible or exchangeable debt securities of the Borrower, in either case,
that have been converted into or exchanged for Equity Interests of the Borrower
(other than Equity Interests or exchangeable

70

--------------------------------------------------------------------------------




debt securities sold to a Subsidiary), plus (3) to the extent that any
investment (other than a Permitted Investment) that was made after the Effective
Date is (x) sold for cash or otherwise cancelled, liquidated or repaid for cash,
the cash proceeds received with respect to such investment (less the cost of
disposition, if any) or (y) made in an entity that subsequently becomes a
Subsidiary, an amount equal to the fair market value of the Permitted
Investments owned by the Borrower and the Subsidiaries in such entity at the
time such entity becomes a Subsidiary, plus (4) 100% of the aggregate net cash
proceeds (or the fair market value of property other than cash) received by the
Borrower since the Effective Date the Issue Date by means of (x) the sale (other
than to the Borrower or a Subsidiary) of Equity Interests of a Subsidiary and
(y) a distribution or dividend from a Subsidiary (other than in each case to the
extent such Investment constituted a Permitted Investment), in each case to the
extent that such amounts were not otherwise included in the Consolidated Net
Income for such period.
(b)    Enter into, incur or permit to exist any agreement or other arrangement
(other than, in the case of any HMO Subsidiary, Joint Venture or any Insurance
Subsidiary, with a Governmental Authority regulating such Subsidiary) that
prohibits, restricts or imposes any condition upon (i) the ability of the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (ii) the ability of any Subsidiary (other than an
HMO Subsidiary or an Insurance Subsidiary) to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any Subsidiary or to Guarantee Indebtedness
of the Borrower or any Subsidiary; provided that (A) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(B) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (C) clause (i) above shall not
apply to (x) customary provisions in leases and other contracts restricting the
assignment thereof, (y) any Lien permitted by Section 6.02 or any document or
instrument governing any such permitted Lien if such restrictions or conditions
apply only to the property or assets subject to such permitted Lien and (z) Swap
Agreements, (D) customary restrictions and conditions contained in agreements
relating to purchase money indebtedness for property acquired, Synthetic Lease
Obligations and Capital Lease Obligations permitted pursuant to Section 6.01(e)
that impose restrictions on the property so acquired or subject to such
obligations, (E) any agreement, license or other instrument of Person acquired
by or merged or consolidated or amalgamated with, or into, the Borrower or any
Subsidiary in existence at the time of such merger, consolidations or
amalgamation (but in any such case not created in contemplation thereof), which
encumbrance or restriction is not applicable to any Person or the properties or
assets of any Person other than the Person and its subsidiaries, or the property
or assets of the Person and its subsidiaries so acquired, and (F) customary
provisions in any joint venture agreement or similar agreement to the extent
prohibiting the pledge of the Equity Interests of such Joint Venture.
SECTION 6.07.    Transactions with Affiliates. Except for transactions by or
among the Borrower and the Subsidiaries and any transaction expressly permitted
under Sections 6.01, 6.04, 6.05 and 6.06, sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except for (a) any
of the foregoing transactions at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) reasonable and customary
fees, indemnification and similar arrangements, consulting fees, employee
salaries, bonuses or employment or severance agreements, compensation or
employee benefit arrangements or plans and incentive arrangements or plans
(including any amendments to the foregoing) with any officer, director, employee
or consultant of the Borrower or a Restricted Subsidiary entered into in the
ordinary course of business or approved in good faith by the Board of Directors
of the Borrower, (c) payment of management fees or similar fees under the

71

--------------------------------------------------------------------------------




CHM Management Agreements, the Harmony Management Agreement, or similar
management agreements entered into or assumed in connection with a Permitted
Acquisition or business expansion, (d) loans (and cancellation of loans) and
advances to directors, officers, employees or consultants of the Borrower or any
of its Subsidiaries entered into in the ordinary course of business or approved
in good faith by the Board of Directors of the Borrower, (e) transactions
entered into by a Person prior to the time such Person becomes a Subsidiary or
is merged or consolidated into the Borrower or a Subsidiary (provided such
transaction is not entered into in contemplation of such event), (f) any
transaction in which the Borrower or any Subsidiary, as the case may be,
receives an opinion from a nationally recognized investment banking, appraisal
or accounting firm that such transaction is either fair, from a financial
standpoint, to the Borrower or such Subsidiary or meets the requirements of
clause (a) of this paragraph, and (g) the agreements described in, and
transactions contemplated in, Schedule 6.07.
SECTION 6.08.    Business of the Borrower and Subsidiaries; Ownership of
Subsidiaries; Preferred Equity Interests. (a) Engage at any time in any business
or business activity other than those lines of business conducted by the
Borrower and the Subsidiaries on the date hereof and any business substantially
related or incidental thereto (including establishment of clinics, third party
administrators, Wholly-Owned Insurance Subsidiaries and HMO Subsidiaries).
(b)    Form or acquire any Foreign Subsidiary (other than formation of a
Wholly-Owned Insurance Subsidiary).
SECTION 6.09.    Other Indebtedness and Agreements. Amend, modify or change
(i) any of its organizational documents in a manner materially adverse to the
Lenders and (ii) the terms of the CHM Management Agreements in a manner
materially adverse to the Lenders without the approval of applicable regulatory
authorities and the Administrative Agent (which approval by the Administrative
Agent shall not be unreasonably withheld and shall be deemed given unless
expressly withheld within 10 Business Days after the date notice of such
amendment, modification or change was delivered to the Administrative Agent (it
being agreed that any such notice shall refer to this Section and to the deemed
approval of such amendment, modification or change in the absence of action
within such 10 Business Day period)).
SECTION 6.10.    Capital Expenditures. (a) Permit the aggregate amount of
Capital Expenditures made by the Borrower and the Subsidiaries in any fiscal
year of the Borrower to exceed an amount equal to 1.75% of the total
consolidated revenue of the Borrower and its Subsidiaries for the four-quarter
period ended as of the last day of the most recent fiscal quarter for which
financial statements of the Borrower have been delivered in accordance with
Section 5.04.
(b)    The amount of any Capital Expenditures permitted to be made in respect of
any fiscal year shall be increased by the unused amount of Capital Expenditures
that were permitted to be made during the immediately preceding fiscal year
pursuant to Section 6.10(a), without giving effect to any carryover amount.
Capital Expenditures in any fiscal year shall be deemed to use first, the amount
for such fiscal year set forth in Section 6.10(a) and, second, any amount
carried forward to such fiscal year pursuant to this Section 6.10(b).
SECTION 6.11.    Statutory Net Worth Ratio. (a) Permit, as of the end of each
fiscal year: for HMO Subsidiaries and Insurance Subsidiaries operating in states
that require risk-based capital reporting:
(i)    with respect to HMO Subsidiaries and Insurance Subsidiaries operating in
a state in which regulatory action may be taken against an HMO Subsidiary or an
Insurance Subsidiary, as applicable, that does not maintain a minimum Statutory
Net Worth threshold at a level equal to or greater than Company Action Level,
the ratio of Statutory Net Worth to Company Action Level risk-

72

--------------------------------------------------------------------------------




based capital of such HMO Subsidiary or Insurance Subsidiary to be at a level of
less than 1.05 to 1.00; and
(ii)    with respect to all other HMO Subsidiaries and Insurance Subsidiaries,
the ratio of Statutory Net Worth to the state’s Statutory Net Worth requirement
for each such HMO Subsidiary or Insurance Subsidiary to be at a level less than
1.05 to 1.00; provided that in no event shall the amount required pursuant to
this clause (a)(ii) be greater than the amount which would be required if
clause (a)(i) were applicable to such HMO Subsidiary or Insurance Subsidiary;
and
(b)    for HMO Subsidiaries and Insurance Subsidiaries operating in states that
do not require risk-based capital reporting, the ratio of Statutory Net Worth to
the applicable Statutory Net Worth requirement for each such HMO Subsidiary or
Insurance Subsidiary to be at a level less than 1.05 to 1.00; provided that in
no event shall the amount required pursuant to this clause (b) be greater than
the amount which would be required if clause (a)(i) were applicable to such HMO
Subsidiary or Insurance Subsidiary.
SECTION 6.12.    Cash Flow Leverage Ratio. Permit the Cash Flow Leverage Ratio,
as of the end of each of its fiscal quarters, ending on such date, to be greater
than 3.00 to 1.00.
SECTION 6.13.    Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage
Ratio, as of the end of each of its fiscal quarters, ending on such date, to be
less than 3.00 to 1.00.
SECTION 6.14.    Fiscal Year. In the case of the Borrower, change its fiscal
year-end to a date other than December 31st.
SECTION 6.15.    Swap Agreements. Enter into any Swap Agreement, except (a) Swap
Agreements entered into in the ordinary course of business, and not for
speculative purposes, and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate, from floating to fixed
rates or otherwise) with respect to any interest-bearing liability or investment
of either Borrower or any Subsidiary.
SECTION 6.16.    Sanctions Laws and Regulations. The Borrower will not request
any Borrowing or Letter of Credit, and the Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing or Letter of
Credit in any material respect (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii)  in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
ARTICLE VII    

Events of Default
SECTION 7.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a)    any representation or warranty made or deemed made in or in connection
with any Loan Document or the borrowings or issuances of Letters of Credit
hereunder, or any representation, warranty, statement or information contained
in any report, certificate, financial statement or other instrument furnished

73

--------------------------------------------------------------------------------




in connection with or pursuant to any Loan Document, shall prove to have been
false or misleading in any material respect when so made, deemed made or
furnished;
(b)    default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any LC Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;
(c)    default shall be made in the payment of any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (b) of this
Section 7.01) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of three
Business Days in the case of such interest or five Business Days in the case of
such fee or other amount;
(d)    default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05 or 5.08 or in Article VI (provided that, solely with
respect to compliance with Section 6.11 as of the end of any fiscal year, if, in
connection with the filing by a Subsidiary of a statutory financial statement
with a regulatory authority pursuant to a Requirement of Law, the Borrower or
any Subsidiary discovers that the Subsidiary was not in compliance with Section
6.11 as of the end of the fiscal year, then the Borrower will not be in default
of Section 6.11 if the Borrower demonstrates to the Administrative Agent’s
reasonable satisfaction that the Borrower has cured all such violations in
respect of any of such ratios within 15 days after the date on which the
Borrower or the applicable Subsidiary has filed its statutory financial
statements with such regulatory authority);
(e)    default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in clauses (b), (c) or (d) of this
Section 7.01) and such default shall continue unremedied for a period of 15 days
after notice thereof from the Administrative Agent or any Lender to the
Borrower;
(f)    (i) the Borrower or any Subsidiary shall fail to pay any principal or
interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable (after giving effect to any
applicable cure periods), or (ii) any other event or condition occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (ii) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Subsidiary, or of a substantial part of the
property or assets of the Borrower or any Subsidiary, under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of the property or assets of the Borrower or any Subsidiary or
(iii) the winding-up or liquidation of the Borrower or any Subsidiary; and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered by a court of
competent jurisdiction;

74

--------------------------------------------------------------------------------




(h)    The Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (g) of this Section 7.01, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of the property or
assets of the Borrower or any Subsidiary, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vii) take any action for the purpose of effecting any of the foregoing;
(i)    one or more judgments shall be rendered against the Borrower or any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 45 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to levy upon
assets or properties of the Borrower or any other Subsidiary to enforce any such
judgment and such judgment either (i) is for the payment of money in an
aggregate amount in excess of $20,000,000 (excluding (A) any amount covered by
independent third-party insurance as to which the insurer shall have
acknowledged, in writing, coverage and (B) any amount for which the Borrower or
any Subsidiary is entitled to indemnification or reimbursement from a
creditworthy third party that has not disputed its obligation to make such
indemnification or reimbursement) or (ii) is for injunctive relief and could
reasonably be expected to result in a Material Adverse Effect;
(j)    an ERISA Event shall have occurred that, when taken together with all
other such ERISA Events, could reasonably be expected to result in a Material
Adverse Effect;
(k)    an HMO Event shall have occurred and the same shall remain unremedied for
a period of 60 days following the occurrence thereof (or such shorter period of
time, if any, as the HMO Regulator shall have imposed for the cure of such HMO
Event);
(l)    an Exclusion Event shall have occurred and such Exclusion Event could
reasonably be expected to result in a Material Adverse Effect; or
(m)    there shall have occurred a Change in Control.
SECTION 7.02.    Remedies upon the occurrence of any Event of Default. If an
Event of Default (other than an Event of Default with respect to the Borrower
described in clause (g) or (h) of Section 7.01) has occurred, and at any time
thereafter during the continuance of such Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other Obligations of the Borrower
accrued hereunder and under the other Loan Documents, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any Event
of Default with respect to the Borrower described in clause (g) or (h) of
Section 7.01, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other Obligations accrued hereunder and under the other Loan Documents,
shall automatically become due and payable, without presentment, demand, protest
or other

75

--------------------------------------------------------------------------------




notice of any kind, all of which are hereby waived by the Borrower. Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, exercise any rights
and remedies provided to the Administrative Agent under the Loan Documents or at
law or equity.
ARTICLE VIII    

The Administrative Agent
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the

76

--------------------------------------------------------------------------------




proper Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 9.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against the Borrower or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent.

77

--------------------------------------------------------------------------------




None of the Lenders or their Affiliates, if any, identified in this Agreement as
a Joint Bookrunner or Co-Syndication Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
in the case of Lenders, those applicable to all Lenders as such. Without
limiting the foregoing, none of the Joint Bookrunners or such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders and
their Affiliates in its capacity as Co-Syndication Agents or Joint Bookrunners,
as applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
ARTICLE IX    

Miscellaneous
SECTION 9.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to the Borrower to it at 8725 Henderson Road, Renaissance One, Tampa,
FL 33634, Attention of Chief Financial Officer (Telecopy No. (813) 283-9375),
Vice President, Treasurer (Telecopy No. (813) 283-5257) and General Counsel
(Telecopy No. (813) 290-6210);
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Chicago, IL 60603, Attention of Sabana Johnson (Telecopy
No. (888) 292-9533), with a copy to JPMorgan Chase Bank, N.A., 712 Main Street,
Floor 8 North, Houston, TX 77002, Attention of John Kushnerick (Telecopy
No. (713) 216-6710);
(iii)    if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Chicago, IL 60603, Attention of Pavithra Charles (Telecopy
No. (312) 256-2608);
(iv)    if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Chicago, IL 60603, Attention of Sabana Johnson (Telecopy
No. (888) 292-9533); and
(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless

78

--------------------------------------------------------------------------------




otherwise agreed by the Administrative Agent and the applicable Lender. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e‑mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
(d)    Electronic Systems.
(i)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided
“as is” and “as available.” The Agent Parties (as defined below) do not warrant
the adequacy of such Electronic Systems and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System. In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender, the Issuing Bank or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrower pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or the Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.
SECTION 9.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the

79

--------------------------------------------------------------------------------




Administrative Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)    Except as provided in Section 2.21 with respect to an Incremental Term
Loan Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (it being
understood that, solely with the consent of the parties prescribed by
Section 2.21 to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date) or (vi) release any of the Subsidiary guarantors
from their obligations under any Guaranty of the Obligations pursuant to the
final paragraph of Section 6.01, without the written consent of each Lender
(except if a Subsidiary ceases to be a Subsidiary as a result of a transaction
permitted hereunder); provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be (it being understood that any change to Section 2.20 shall require
the consent of the Administrative Agent, the Issuing Bank and the Swingline
Lender). Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.
(c)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, the Incremental Term Loans
and the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

80

--------------------------------------------------------------------------------




(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.
(e)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency or to reflect or address issues raised by any
Primary Regulator of any Designated Insurance Subsidiary, Designated HMO
Subsidiary, HMO Subsidiary or Insurance Subsidiary or to make any changes
necessary in connection with the Necessary Regulatory Approvals.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable, documented, out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable, documented
out-of-pocket fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication and distribution (including, without
limitation, via the internet or through a service such as Intralinks) of the
credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable,
documented, out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable, documented,
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, and in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    The Borrower shall indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable documented, out-of-pocket fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any

81

--------------------------------------------------------------------------------




Loan or Letter of Credit or the use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any of its
Subsidiaries, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnitee.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, and each Lender severally agrees to pay to the
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.
(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and the Borrower hereby waives, any claim against any Indemnitee, (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
(e)    All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.
SECTION 9.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations

82

--------------------------------------------------------------------------------




under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:
(A)    the Borrower; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof, and provided, further that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;
(B)    the Administrative Agent;
(C)    the Issuing Bank; and
(D)    the Swingline Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

83

--------------------------------------------------------------------------------




For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

84

--------------------------------------------------------------------------------




(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(d) as though it were a
Lender.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender(it being understood that the documentation required
under Section 2.17(e) shall be delivered to the participating Lender). Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in the obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such interest is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

85

--------------------------------------------------------------------------------




SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e‑mailed.pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
SECTION 9.07.    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower against any

86

--------------------------------------------------------------------------------




of and all of the Obligations held by such Lender, irrespective of whether or
not such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

87

--------------------------------------------------------------------------------




SECTION 9.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower. For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
SECTION 9.13.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the USA Patriot Act.
SECTION 9.14.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates or any other Person
and (B) no Lender has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) each of
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
their Affiliates, and no Lender has any obligation to disclose any of such
interests to the Borrower or any of its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against each of the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

88

--------------------------------------------------------------------------------




SECTION 9.15.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.16.    Termination of Commitments under Existing Credit Agreement.
Each of the signatories hereto that is also a party to the Existing Credit
Agreement hereby agrees that, as of the Effective Date, all of the commitments
to extend credit under the Existing Credit Agreement will be terminated
automatically.  This Agreement constitutes notice thereof and pursuant hereto
the requirement contained in Section 2.09(c) of the Existing Credit Agreement
that three Business Days’ (as defined therein) notice of the termination of such
commitments be given to the administrative agent thereunder is waived.
[Signature Pages Follow]



89

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
WELLCARE HEALTH PLANS, INC., as the Borrower



By    /s/ Thomas L. Tran        
    Name: Thomas L. Tran
    Title: Senior Vice President and Chief Financial Officer


Signature Page to Credit Agreement
Wellcare Health Plans, Inc.




--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., individually as a Lender, as Swingline Lender, as
Issuing Bank and as Administrative Agent



By    /s/ John Kushnerick        
    Name: John Kushnerick
    Title: Vice President


Signature Page to Credit Agreement
Wellcare Health Plans, Inc.






--------------------------------------------------------------------------------






SUNTRUST BANK, individually as a Lender
and as a Co-Syndication Agent



By    /s/ Elizabeth Greene        
    Name: Elizabeth Greene
    Title: Managing Director


Signature Page to Credit Agreement
Wellcare Health Plans, Inc.






--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA, individually as a Lender and as a Co-Syndication Agent



By    /s/ Mark Walton        
    Name: Mark Walton
    Title: Authorized Signatory




Signature Page to Credit Agreement
Wellcare Health Plans, Inc.






--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender



By /s/ Leslie Fredericks        
    Name: Leslie Fredericks
    Title: Senior Vice President


Signature Page to Credit Agreement
Wellcare Health Plans, Inc.






--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender



By    /s/ E. Mark Hardison        
    Name: Mark Hardison
    Title: Vice President


Signature Page to Credit Agreement
Wellcare Health Plans, Inc.






--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as a Lender



By    /s/ Noam Azachi        
    Name: Noam Azachi
    Title: Vice President


Signature Page to Credit Agreement
Wellcare Health Plans, Inc.






--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as a Lender



By    /s/ John M. Langenderfer        
    Name: John M. Langenderfer
    Title: Senior Vice President


Signature Page to Credit Agreement
Wellcare Health Plans, Inc.






--------------------------------------------------------------------------------




UNION BANK, N.A., as a Lender



By    /s/ Steven Sau        
    Name: Steven Sau
    Title: Vice President


Signature Page to Credit Agreement
Wellcare Health Plans, Inc.






--------------------------------------------------------------------------------




CADENCE BANK, N.A., as a Lender



By    /s/ Teresa Stinson        
    Name: Teresa Stinson
    Title: SVP/ C&I Banking


Signature Page to Credit Agreement
Wellcare Health Plans, Inc.






--------------------------------------------------------------------------------




HANCOCK BANK, as a Lender



By    /s/ Kenneth C. Misemer        
    Name: Kenneth C. Misemer
    Title: Vice President


Signature Page to Credit Agreement
Wellcare Health Plans, Inc.






--------------------------------------------------------------------------------




SCHEDULE 2.01

COMMITMENTS
LENDER
COMMITMENT
JPMORGAN CHASE BANK, N.A.
$50,000,000
SUNTRUST BANK
$50,000,000
GOLDMAN SACHS BANK USA
$40,000,000
WELLS FARGO BANK, NATIONAL ASSOCIATION
$30,000,000
BANK OF AMERICA, N.A.
$22,500,000
BARCLAYS BANK PLC
$22,500,000
U.S. BANK NATIONAL ASSOCIATION
$22,500,000
UNION BANK, N.A.
$22,500,000
CADENCE BANK, N.A.
$20,000,000
HANCOCK BANK
$20,000,000
AGGREGATE COMMITMENT:
$300,000,000







--------------------------------------------------------------------------------




EXHIBIT A

ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:
 
 
 
 
 
 
 
 
2.
Assignee:
 
 
 
 
 
[and is an Affiliate/Approved Fund of [identify Lender]1]
 
 
 
3.
Borrower:
WellCare Health Plans, Inc.
 
 
 
 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
 
 
 
5.
Credit Agreement:
The Credit Agreement dated as of November 14, 2013 among WellCare Health Plans,
Inc., the Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other agents parties thereto



___________________
1 Select as applicable.

Annex I‑1

--------------------------------------------------------------------------------




6.
Assigned Interest:

Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/Loans3
$
$
$
%
 
$
$
$
%
 
$
$
$
%
 



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR

[NAME OF ASSIGNOR]



By:            
    Title:
ASSIGNEE

[NAME OF ASSIGNEE]



By:            
    Title:
___________________
2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g.,
“Commitment”, “Term Loan Commitment”, etc.).
3 Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



Annex I‑2

--------------------------------------------------------------------------------




Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Issuing Bank and
Swingline Lender



By:                
    Title:
[Consented to:]4

WELLCARE HEALTH PLANS, INC.



By:                
    Title:
___________________
4 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

Annex I‑3

--------------------------------------------------------------------------------




ANNEX I
STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.04 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of

Annex I‑4

--------------------------------------------------------------------------------




this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



Annex I‑5

--------------------------------------------------------------------------------




EXHIBIT B‑1

FORM OF BORROWING REQUEST
JPMorgan Chase Bank, N.A.,
    as Administrative Agent
    for the Lenders referred to below
10 South Dearborn Street
Chicago, Illinois 60603
Attention: [_______________]
Fax: [(___) _________]
Re:
WellCare Health Plans, Inc.

[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of November 14, 2013, among
WellCare Health Plans, Inc., a Delaware corporation (“Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders. Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Credit Agreement. This notice constitutes a Borrowing Request and the Borrower
hereby requests a Borrowing under the Credit Agreement, and in connection with
such request the Borrower specifies the following information with respect to
such Borrowing requested hereby:
1.
Aggregate amount of Borrowing:1 _________

2.
Date of Borrowing (which shall be a Business Day): _________

3.
Type of Borrowing (ABR or Eurodollar): _________

4.
Interest Period (if a Eurodollar Borrowing):2 _________

5.
Location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with Section 2.07 of the Credit Agreement:
_________

[Signature Page Follows]
____________________
1 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
2 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.





Exh. B‑1‑1

--------------------------------------------------------------------------------




The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a) and (b) of Section 4.02 of the Credit Agreement are satisfied.
Very truly yours,

WELLCARE HEALTH PLANS, INC.,
as the Borrower



By:            |
    Name:
    Title:



Exh. B‑1‑2

--------------------------------------------------------------------------------




EXHIBIT B‑2

FORM OF INTEREST ELECTION REQUEST
JPMorgan Chase Bank, N.A.,
    as Administrative Agent
    for the Lenders referred to below
10 South Dearborn Street
Chicago, Illinois 60603
Attention: [_______________]
Fax: [(___) _________]
Re:
WellCare Health Plans, Inc.

[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of November 14, 2013, among
WellCare Health Plans, Inc., a Delaware corporation (“Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders. Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Credit Agreement. The Borrower hereby gives you notice pursuant to Section 2.08
of the Credit Agreement that it requests to convert an existing Borrowing under
the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to such conversion requested hereby:
1.
List date, Type, principal amount and Interest Period (if applicable) of
existing Borrowing: __________

2.
Aggregate principal amount of resulting Borrowing: __________

3.
Effective date of interest election (which shall be a Business Day): __________

4.
Type of Borrowing (ABR or Eurodollar): __________

5.
Interest Period and the last day thereof (if a Eurodollar Borrowing):1
__________

[Signature Page Follows]
_______________
1 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

Exh. B‑2‑1

--------------------------------------------------------------------------------




Very truly yours,

WELLCARE HEALTH PLANS, INC.,
as the Borrower



By:            
    Name:
    Title:



Exh. B‑2‑2

--------------------------------------------------------------------------------




EXHIBIT C

LIST OF CLOSING DOCUMENTS


WELLCARE HEALTH PLANS, INC.

CREDIT FACILITY
November 14, 2013
LIST OF CLOSING DOCUMENTS1 
A.    LOAN DOCUMENTS
1.
Credit Agreement (the “Credit Agreement”) by and among WellCare Health Plans,
Inc., a Delaware corporation (the “Borrower”), the institutions from time to
time parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A.,
in its capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a revolving credit facility to the Borrower
from the Lenders in an initial aggregate principal amount of $300,000,000.

SCHEDULES
Schedule 2.01        --    Commitments
Schedule 3.06        --    MAE Excepted Matters
Schedule 3.08        --    Subsidiaries
Schedule 3.09        --    Disclosed Matters
Schedule 3.16        --    Environmental Matters
Schedule 3.17        --    Insurance
Schedule 4.01(f)    --    Surviving Credit Facilities
Schedule 6.01        --    Existing Indebtedness
Schedule 6.02        --    Existing Liens    
Schedule 6.04        --    Existing and Designated Investments
Schedule 6.07        --    Transactions with Affiliates
EXHIBITS
Exhibit A        --    Form of Assignment and Assumption
Exhibit B‑1        --    Form of Borrowing Request
Exhibit B‑2        --    Form of Interest Election Request
Exhibit C        --    List of Closing Documents
Exhibit D        --    Form of Increasing Lender Supplement
Exhibit E        --    Form of Augmenting Lender Supplement
2.
Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

_______________________
1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.



Exh. C‑1

--------------------------------------------------------------------------------




B.    CORPORATE DOCUMENTS
3.
Certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of the Borrower, as attached thereto and
as certified as of a recent date by the Secretary of State Delaware, since the
date of the certification thereof by such governmental entity, (ii) the By-Laws
or other applicable organizational document, as attached thereto, of the
Borrower as in effect on the date of such certification, (iii) resolutions of
the Board of Directors or other governing body of the Borrower authorizing the
execution, delivery and performance of each Loan Document to which it is a
party, and (iv) the names and true signatures of the incumbent officers of the
Borrower authorized to sign the Loan Documents to which it is a party, and
authorized to request a Borrowing or the issuance of a Letter of Credit under
the Credit Agreement.

4.
Good Standing Certificate for the Borrower from the Secretary of State of
Delaware.

D.    OPINIONS
5.
Opinion of Sullivan & Cromwell LLP, counsel for the Borrower.

E.    CLOSING CERTIFICATES AND MISCELLANEOUS
6.
A Certificate signed by the President, a Vice President or a Financial Officer
of the Borrower certifying the following: (i) all of the representations and
warranties of the Borrower set forth in the Credit Agreement are true and
correct and (ii) no Default has occurred and is then continuing.

7.
Payoff documentation providing evidence satisfactory to the Administrative Agent
that the credit facilities evidenced by the Existing Credit Agreement have been
terminated and cancelled (along with all of the agreements, documents and
instruments delivered in connection therewith) and all Indebtedness owing
thereunder has been repaid and any and all liens thereunder shall have been
terminated.

8.
An affidavit by a Responsible Officer of the Borrower that the Loan Documents
executed by the Borrower have been executed and delivered outside of the State
of Florida or evidence that all applicable stamp tax or other tax related to the
Loan Documents have been paid.


Exh. C‑2

--------------------------------------------------------------------------------




EXHIBIT D

FORM OF INCREASING LENDER SUPPLEMENT
INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
November 14, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among WellCare Health Plans, Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.21; and
WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Borrower and the Administrative Agent this
Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.    The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Commitment increased by $[__________], thereby making the aggregate
amount of its total Commitments equal to $[__________]] [and] [participate in a
tranche of Incremental Term Loans with a commitment amount equal to
$[__________] with respect thereto].
2.    The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
3.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
4.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.
5.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

Exh. D‑1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF INCREASING LENDER]



By:            
    Name:
    Title:
Accepted and agreed to as of the date first written above:

WELLCARE HEALTH PLANS, INC.



By:                
    Name:
    Title:
Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.
as Administrative Agent



By:                
    Name:
    Title:



Exh. D‑2

--------------------------------------------------------------------------------




EXHIBIT E

FORM OF AUGMENTING LENDER SUPPLEMENT
AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
November 14, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among WellCare Health Plans, Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.21 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.    The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[__________]] [and] [a commitment with respect to Incremental Term
Loans of $[__________]].
2.    The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.
3.    The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]

Exh. E‑1

--------------------------------------------------------------------------------




4.    The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
5.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
6.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.
7.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]

Exh. E‑2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF AUGMENTING LENDER]



By:            
    Name:
    Title:
Accepted and agreed to as of the date first written above:

WELLCARE HEALTH PLANS, INC.



By:                
    Name:
    Title:
Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.
as Administrative Agent



By:                
    Name:
    Title:



Exh. E‑3

--------------------------------------------------------------------------------




EXHIBIT F

FORM OF NOTE


[_____], 2013


FOR VALUE RECEIVED, the undersigned, WELLCARE HEALTH PLANS, INC., a Delaware
corporation (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the
order of [LENDER] (the “Lender”) the aggregate unpaid amount of all Loans made
by the Lender to the Borrower pursuant to the “Credit Agreement” (as defined
below), on the Maturity Date or on such earlier date as may be required by the
terms of the Credit Agreement. Capitalized terms used herein and not otherwise
defined herein are as defined in the Credit Agreement.


The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Loan made to it from the date of such Loan until such principal amount
is paid in full at a rate or rates per annum determined in accordance with the
terms of the Credit Agreement. Interest hereunder is due and payable at such
times and on such dates as set forth in the Credit Agreement.


At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurodollar Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the undersigned Borrower hereunder or under the Credit Agreement.


This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of November 14, 2013 by and among the
Borrower, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
The Credit Agreement, among other things, (i) provides for the making of Loans
by the Lender to the undersigned Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Commitment, the indebtedness of the undersigned Borrower resulting from each
such Loan to it being evidenced by this Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments of the principal hereof prior to the maturity hereof
upon the terms and conditions therein specified.


Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.


Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns. The provisions of this
Note shall be binding upon and shall inure to the benefit of said successors and
assigns. The Borrower’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for the Borrower.



        This Note is not subject to documentary stamp to state of Florida
documentary stamp tax because (1) it is not secured by a mortgage on Florida
real estate and (2) it was executed by the Borrower




--------------------------------------------------------------------------------




and delivered to the Lender outside of the state of Florida (See Rule 12B-4.053
(34) Florida Administrative Code).
****








--------------------------------------------------------------------------------




This Note shall be construed in accordance with and governed by the law of the
State of New York.


WELLCARE HEALTH PLANS, INC.,
as the Borrower


By:                        
Name:
Title:

Note

--------------------------------------------------------------------------------






SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS







Date


Amount of Loan




Interest Period/Rate
Amount of Principal Paid or Prepaid


Unpaid Principal Balance


Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







